


--------------------------------------------------------------------------------


MORRISON RETIREMENT PLAN
 
THIS INDENTURE made on the 7th day of October, 2009, by RUBY TUESDAY, INC. a
corporation organized and existing under the laws of the State of Georgia (the
“Primary Sponsor”);
 
W I T N E S S E T H:
 
WHEREAS, the Primary Sponsor maintains the Morrison Retirement Plan, which was
last amended and restated, under an indenture dated November 1, 2004 and has
been amended twice since such date; and
 
WHEREAS, the Primary Sponsor again amends and restates the Plan in its entirety,
effective January 1, 2009, to reflect the First and Second Amendments,
respectively, and to update the Plan for changes required by the Pension
Protection Act of 2006 and other subsequent legal changes;
 
WHEREAS, the Board of Directors previously approved the making of these
modifications to the Plan as reflected herein;
 
WHEREAS, the provisions of the Plan, as amended and restated herein, shall apply
only to Plan years beginning after December 31, 2008, and only with respect to
participants who perform an Hour of Service (as defined in the Plan) in Plan
years beginning after December 31, 2008, except to the extent the provisions are
required to apply at an earlier date or are not required to apply until a later
date to comply with applicable law.
 

  i
 

--------------------------------------------------------------------------------

 
  

MORRISON RETIREMENT PLAN
 
TABLE OF CONTENTS


 
PAGE
SECTION 1     DEFINITIONS
1
   
SECTION 2     ELIGIBILITY
13
   
SECTION 3     FUNDING
13
   
SECTION 4     DEATH BENEFITS
14
   
SECTION 5     RETIREMENT DATES AND RETIREMENT BENEFITS
15
   
SECTION 6     PAYMENT OF BENEFITS ON RETIREMENT
16
   
SECTION 7     PAYMENT OF BENEFITS ON TERMINATION OF EMPLOYMENT OR DEATH
26
   
SECTION 8     ADMINISTRATION OF THE PLAN
28
   
SECTION 9     CLAIM REVIEW PROCEDURE
30
   
SECTION 10    LIMITATION OF ASSIGNMENT PAYMENTS TO LEGALLY INCOMPETENT
DISTRIBUTEE
 
                                      AND UNCLAIMED PAYMENTS   34    
SECTION 11    PROHIBITION AGAINST DIVERSION
35
   
SECTION 12    LIMITATION OF RIGHTS
35
   
SECTION 13    AMENDMENT AND TERMINATION
36
   
SECTION 14    ADOPTION OF PLAN BY AFFILIATES
40
   
SECTION 15    QUALIFICATION AND RETURN OF CONTRIBUTIONS
40
   
SECTION 16    INCORPORANCE OF SPECIAL LIMITATIONS
41
   
APPENDIX A          LIMITATION ON BENEFITS
A-1
   
APPENDIX B          TOP-HEAVY PROVISIONS
B-1
   
APPENDIX C          ACTUARIAL EQUIVALENT FACTORS
C-1
   
APPENDIX D          MINIMUM DISTRIBUTION REQUIREMENTS
D-1




 
ii 

--------------------------------------------------------------------------------

 

SECTION 1
 


 
DEFINITIONS
 
1.1    "Accrued Benefit” means an annual pension expressed in the form of a
single life annuity which shall be (a) in the case of a Participant who has not
reached Normal Retirement Age, the portion of the benefit to which he would be
entitled at Normal Retirement Date determined pursuant to Plan Section 5, based
on the years of Credited Service (or Benefit Service) completed by the
Participant at the date of determination, (b) in the case of a Participant who
has reached Normal Retirement Age, the Participant’s benefit determined pursuant
to Plan Section 5.2 and (c) in the case of a Participant who has reached his
Deferred Retirement Date, the benefit determined pursuant to Plan Section
5.3.  Notwithstanding anything to the contrary contained in this Plan, no
further benefit shall be accrued under this Plan on or after December 31, 1987.
 
Notwithstanding anything in this Section to the contrary, if the Plan’s Funding
Target Attainment Percentage is less than sixty percent (60%) for any Plan Year,
no benefits will accrue under the Plan for any Participant as of the valuation
date for such Plan Year, unless during such Plan Year, the Plan Sponsor makes a
contribution to the Trust (in addition to any minimum required contribution
under Code Section 430) equal to the amount sufficient to result in a Funding
Target Attainment Percentage of sixty percent (60%) or greater.  For purposes of
the immediately preceding sentence, no “prefunding balance” (as defined in Code
Section 430(f)(6)) or “funding standard carryover balance” (as defined in Code
Section 430(f)(7)) may be used to satisfy the contribution to the Trust.
 
1.2     “Actuarial Equivalent” means, with respect to a given benefit, any other
benefit provided under the terms of the Plan which has the same present or
equivalent value on the date the given benefit payment commences.  Except as
otherwise specified in this Section 1.2, for the purpose of establishing whether
a benefit is the Actuarial Equivalent of another benefit, the present or
equivalent value of benefit payments shall be determined by the use of actuarial
equivalent factors adopted by the Plan Administrator, as set forth in Appendix C
of the Plan and


(a)     in the case of a benefit other than in the form of a lump sum cash
payment, the interest rate established by the Plan Administrator, as set forth
in Appendix C to the Plan, and
 
(b)     for purposes of calculating the present value and distributing a
Participant’s Accrued Benefit in the form of a lump sum, the Actuarial
Equivalent shall be determined by using the applicable interest rate for the
last full month immediately preceding the first day of the Plan Year in which
the date of distribution is to occur and the applicable mortality table, each as
designated by the Secretary of the Treasury under Code Section 417(e)(3).
 
(c)     In establishing the value of a lump sum payment, the benefit payable to
a Participant commencing at his Normal Retirement Date shall be used, unless his
termination of employment occurred after his Early Retirement Date in which case
the benefit payable to the Participant at his Early Retirement Date shall be
used.
 

 
1

--------------------------------------------------------------------------------

 

1.3      “Actuary” means an actuary, enrolled by the Joint Board for the
Enrollment of Actuaries, selected by the Primary Sponsor to provide actuarial
services for the Plan.
 
1.4     “Affiliate” means (a) any corporation which is a member of the same
controlled group of corporations (within the meaning of Code Section 414(b)) as
is a Plan Sponsor, (b) any other trade or business (whether or not incorporated)
under common control (within the meaning of Code Section 414(c)) with a Plan
Sponsor, (c) any other organization which is a member of an affiliated service
group (within the meaning of Code Section 414(m)) with a Plan Sponsor, and (d)
any other entity required to be aggregated with a Plan Sponsor pursuant to
regulations under Code Section 414(o).
 
1.5     “Anniversary Date” means the first day of each Plan Year.
 
1.6     “Annual Compensation” means the amount paid to an Employee by a Plan
Sponsor (and Affiliates for purposes of Appendix B hereto) during a calendar
year as wages, salaries and other amounts received for personal services
actually rendered (including, but not limited to, commissions paid salesmen,
compensation for services on the basis of percentage of profits, tips, bonuses
and overtime), to the extent not in excess of the Annual Compensation
Limit.  Income from sources outside the United States otherwise excluded from
gross income under Code Section 911 shall be included in Annual
Compensation.  Annual Compensation does not include contributions to this Plan
or any other pension plan to which a Plan Sponsor contributes directly or
indirectly, deferred compensation, stock options, and other amounts which
receive special tax benefits.  Notwithstanding the above, Annual Compensation
shall be determined as follows:
 
(a)     for purposes of applying the benefit limits in Appendix A, Annual
Compensation:
 
(1)     shall be measured for the limitation year;
 
(2)     shall include compensation paid to a Participant by the later of (A) two
and one-half (2½) months after the Participant’s severance from employment with
the Plan Sponsor, or (B) the end of the limitation year (within the meaning of
Appendix A) that includes the date of the Participant’s severance from
employment with the Plan Sponsor, if such compensation is regular compensation
for services during or outside the Participant’s regular working hours,
commissions, bonuses, or other similar payments and the compensation would have
been paid to the Participant prior to a severance from employment if the
Participant had continued in employment with the Plan Sponsor; and
 
(3)     shall not include any other post-severance compensation;
 
(b)     for all purposes under the Plan, Annual Compensation shall include any
amount which would have been paid during a Plan Year, but was contributed by a
Plan Sponsor on behalf of an Employee pursuant to a salary reduction agreement
which is not includable in the gross income of the Employee under Section 125,
132(f)(4), 402(e)(3), 402(h) or 457 of the Code;
 

 
2

--------------------------------------------------------------------------------

 

(c)     in accordance with Code Section 414(u)(12), Annual Compensation shall
include any differential wage payment (within the meaning of Code Section
3401(h)(2)) made by a Plan Sponsor to an individual who does not currently
perform services for the Plan Sponsor by reason of qualified military service
(within the meaning of Code Section 414(u)(5)) to the extent those payments do
not exceed the amounts the individual would have received if the individual had
continued to perform services for the Plan Sponsor;
 
(d)     for purposes of Plan Section 5, no Annual Compensation paid after
December 31, 1987, shall be taken into account; and
 
(e)     notwithstanding any other provision of the Plan to the contrary, if
Annual Compensation for any prior determination period is taken into account in
determining a Participant’s benefit accruing in a Plan Year commencing on or
after January 1, 1994, the Annual Compensation for that prior determination
period shall be subject to the Annual Compensation Limit in effect for that
prior determination period.  For this purpose, for determination periods
beginning before the first day of the first Plan Year beginning on or after
January 1, 1994, the Annual Compensation Limit shall be deemed to be $150,000.
 
1.7     “Annual Compensation Limit” means $200,000, which amount may be adjusted
in subsequent Plan Years based on changes in the cost of living as announced by
the Secretary of the Treasury.  In determining any benefit accruals in Plan
Years beginning after June 30, 2002, the Annual Compensation Limit for Plan
Years beginning before July 1, 2002, shall be the dollar amount as previously in
effect under Code Section 401(a)(17), as modified by Plan Section 1.6(e).
 
1.8     “Appeals Fiduciary” means an individual or group of individuals
appointed to review appeals of claims for benefits payable due to a
Participant’s Disability made pursuant to Plan Section 9.4.
 
1.9     “Beneficiary” means the person or trust that a Participant designated
most recently in writing to the Plan Administrator, provided that, if the
Participant has failed to make a designation, no person designated is alive, no
trust has been established, or no successor Beneficiary has been designated who
is alive, the term “Beneficiary” means (a) the Participant’s spouse or (b) if no
spouse is alive, the Participant’s surviving children or (c) if no children are
alive, the Participant’s parent or parents, or (d) if no parent is alive, the
legal representative of  Participant’s estate.  The spouse of a married
Participant shall be his Beneficiary unless that spouse has consented in writing
to the designation by the Participant of some other person or trust, and the
spouse’s consent acknowledges the effect of the election and is witnessed by a
notary public.  A Participant may change his designation at any time.  However,
a Participant may not change his designation without further consent of his
spouse under the terms of the preceding sentence unless the spouse’s consent
permits designation of another person or trust without further spousal consent
and acknowledges that the spouse has the right to limit consent a specific
beneficiary and a specific optional form of benefit and that the spouse
voluntarily relinquishes both of these rights.  The spouse’s consent shall not
be required if the Participant establishes to the satisfaction of the Plan
Administrator that the spouse cannot be located, if the Participant has a court
order indicating that he is legally separated or has been abandoned (within
 

 
3

--------------------------------------------------------------------------------

 

meaning of local law) unless a qualified domestic relations order (as defined in
Code Section 414(p)) provides otherwise, or if there are other circumstances as
the Secretary of the Treasury prescribes.  If the spouse is legally incompetent
to give consent, consent by the spouse’s legal guardian shall be deemed to be
consent by the spouse.  For purpose of this Section 1.9, an individual shall be
the spouse of a Participant only if the individual was married to the
Participant during the one year period ending on the earlier of the
Participant’s death or the date on which payment of benefits commences.
 
1.10     “Break in Service” means the failure of an Employee, in connection with
a termination of employment other than by reason of death or attainment of a
Retirement Date, to complete more than 500 Hours of Service in any calendar
year.
 
1.11     “Code” means the Internal Revenue Code of 1986, as amended.
 
1.12    “Credited Service” means (a) a year or a fractional part thereof, prior
to July 1, 1985, for which a Participant received credit towards pension
benefits in accordance with the applicable provisions of the Plan in effect
before July 1, 1985 and (b) each calendar year on or after July 1, 1985 during
which an Employee has completed no less than 1,000 Hours of Service.  In the
event an Employee becomes a Participant or resumes active participation on other
than January 1, following a period of authorized leave of absence not exceeding
24 months or a Break in Service or in the event a Participant retires or
otherwise terminates employment on other than December 31, he shall receive
Credited Service for such calendar year regardless of whether he has completed
1,000 Hours of Service during such calendar year.
 
Notwithstanding anything to the contrary contained in the Plan, no Credited
Service shall be granted to a Participant for any period of employment with a
Plan Sponsor or Affiliate on or after December 31, 1987.
 
1.13     “Deferred Retirement Date” means the first day of the month coinciding
with or next following the earlier of the date subsequent to the Participant’s
Normal Retirement Age (a) on which a Participant actually retires or (b) on
which his employment ceases to be substantial.  For this purpose, a
Participant’s employment will be substantial for a calendar month if he performs
forty or more Hours of Service (except for Hours of Service credited as a result
of back pay) in such month.
 
1.14     “Direct Rollover” means a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.
 
1.15     “Disability” means a physical or mental condition arising after the
original date of employment of the Participant which totally and permanently
prevents the Participant from engaging in any gainful occupation or employment
with a Plan Sponsor. The determination as to whether a Participant is totally
and permanently disabled shall be made by the Plan Administrator based (a) on
medical evidence by a licensed physician designated by the Plan Administrator;
(b) on evidence that the Participant is eligible for disability benefits under
any long-term disability plan sponsored by the Plan Sponsor; or (c) on evidence
that the Participant is eligible for disability benefits under the Social
Security Act.
 

 
4

--------------------------------------------------------------------------------

 

1.16     “Disability Retirement Date” means the first day of the calendar month
coinciding with or next following the date the Participant attains age 65.
 
1.17     “Distributee” means an Employee or former Employee.  In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are Distributees
with regard to the interest of the spouse or former spouse.  Effective for
distributions made on and after January 1, 2008, a non-spouse Beneficiary of a
deceased Participant who is either an individual or an irrevocable trust, where
the beneficiaries of such trust are identifiable and the trustee provides the
Plan Administrator with a final list of trust beneficiaries or a copy of the
trust document by October 31 of the year following the Participant’s death,
shall be a Distributee with regard to the interest of the deceased Participant,
but only if the Eligible Rollover Distribution is transferred in a direct
trustee-to-trustee transfer to an Eligible Retirement Plan which is an
individual retirement account described in Code Section 408(a) or an individual
retirement account described in Code Section 408(b) (other than an endowment
contract).
 
1.18     “Early Retirement Age” means the date on which the Participant has
attained age 55 and has completed five (5) years of Credited Service.
 
1.19     “Early Retirement Date” means the first day of the calendar month
coinciding with or next following the date the Participant retires after
reaching his Early Retirement Age but prior to his Normal Retirement Date.
 
1.20     “Eligibility Service” means the completion by an Employee of no less
than 1,000 Hours of Service in the twelve-consecutive-month period beginning on
the date on which the Employee first performs an Hour of Service upon his
employment or reemployment with a Plan Sponsor, or, in the event an Employee
fails to complete 1,000 Hours of Service in that twelve-consecutive-month
period, the completion of no less than 1,000 Hours of Service in any calendar
year thereafter, including the calendar year which includes the first
anniversary of the date the Employee first performed an Hour of Service upon his
employment or reemployment.  Notwithstanding anything contained herein to the
contrary, Eligibility Service shall not include:
 
(a)     in the case of a Participant who has a Break in Service, all years prior
to the calendar year in which the Break in Service commences which would
otherwise constitute Eligibility Service until the Employee completes one year
of Eligibility Service subsequent to his date of reemployment; and
 
(b)     in the case of a Participant who does not have any vested rights under
Plan Section 7, all service during calendar years which would otherwise
constitute Eligibility Service before the calendar year in which the first of
five consecutive Breaks in Service commences if the number of consecutive
calendar years in which the Participant incurs a Break in Service equals or
exceeds the greater of five or the prior aggregate number of the calendar years
before the calendar year in which the Break in Service commenced.
 
1.21     “Eligible Employee” means any Employee of a Plan Sponsor other than an
Employee (a) who is covered by a collective bargaining agreement between a union
and a Plan
 

 
5

--------------------------------------------------------------------------------

 

Sponsor provided that retirement benefits were the subject of good faith
bargaining, unless the collective bargaining agreement provides that the
Employee shall be eligible to participate in the Plan, 1.22 a leased employee
within the meaning of Code Section 414(n)(2), or 1.23 any other individual who
is deemed to be an Employee of a Plan Sponsor pursuant to regulations under Code
Section 414(o).  In addition, no person who is initially classified by a Plan
Sponsor as an independent contractor for federal income tax purposes shall be
regarded as an Eligible Employee for that period, regardless of any subsequent
determination that any such person should have been characterized as a common
law employee of the Plan Sponsor for the period in question.
 
1.24     “Eligible Retirement Plan” means any of the following that will accept
a Distributee’s Eligible Rollover Distribution:
 
(a)     an individual retirement account described in Code Section 408(a);
 
(b)     an individual retirement annuity described in Code Section 408(b) (other
than an endowment contract);
 
(c)     an annuity plan described in Code Section 403(a) or an annuity contract
described in Code Section 403(b), unless the Distributee is a non-spouse
Beneficiary of a deceased Participant;
 
(d)     a qualified trust described in Code Section 401(a), unless the
Distributee is a non-spouse Beneficiary of a deceased Participant; or
 
(e)     an eligible plan under Code Section 457(b) which is maintained by a
state or political subdivision of a state, or any agency or instrumentality of a
state or political subdivision and which agrees to separately account for
amounts transferred into such plan from this Plan, unless the Distributee is a
non-spouse Beneficiary of a deceased Participant.
 
If any portion of an Eligible Rollover Distribution is attributable to payments
or distributions from a designated Roth account (as defined in Code Section
402A), an Eligible Retirement Plan with respect to such portion shall include
only another designated Roth account and a Roth IRA.
 
1.25     “Eligible Rollover Distribution” means any distribution of all or any
portion of the Distributee’s Accrued Benefit,
 
(a)     including any portion of the distribution that is not includable in
gross income provided such amount is distributed directly to one of the
following:
 
(1)     an individual retirement account described in Code Section 408(a) or an
individual retirement annuity described in Code Section 408(b) (other than an
endowment contract); or
 
 (2)      a qualified trust as described in Code Section 401(a) but only to the
extent that
 

 
6

--------------------------------------------------------------------------------

 

(A)     the distribution is made in a direct trustee-to-trustee transfer;
 
(B)     the transferee plan agrees to separately account for amounts transferred
(including a separate accounting for the portion of the distribution which is
includable in income and the portion which is not includable in income); and
 
(b)     excluding:
 
(1)     any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated Beneficiary, or for a
specified period of ten (10) years of more;
 
(2)     any distribution to the extent such distribution is required under Code
Section 401(a)(9);
 
(3)     except as otherwise provided in this Section, the portion of any
distribution that is not includable in gross income (determined without regard
to the exclusions for net unrealized appreciation with respect to employer
securities); or
 
(4)     if the Distributee is a non-spouse Beneficiary of a deceased
Participant, any distribution other than a direct trustee-to-trustee transfer to
an individual retirement account described in Code Section 408(a) or an
individual retirement annuity described in Code Section 408(b) (other than an
endowment contract)..
 
1.26     “Employee” means any person who is employed by a Plan Sponsor or an
Affiliate for purposes of the Federal Insurance Contributions Act, who is a
leased employee within the meaning of Code Section 414(n)(2) with respect to a
Plan Sponsor, or who is deemed to be an employee of a Plan Sponsor pursuant to
regulations under Code Section 414(o).
 
1.27     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
 
1.28     “Fiduciary” means each Named Fiduciary and any other person who
exercises or has any discretionary authority or control regarding management or
administration of the Plan, any other person who renders investment advice for a
fee or has any authority or responsibility to do so with respect to any assets
of the Plan or any other person who exercises or has any authority or control
respecting management or disposition of assets of the Plan.
 
1.29     “Fund” means the amount of the cash and other property held by the
Trustee pursuant to the Plan.
 

 
7

--------------------------------------------------------------------------------

 

1.30     “Funding Target Attainment Percentage” means, for a Plan Year, the
ratio (expressed as a percentage) which:
 
(a)     the value of Plan assets for the Plan Year, reduced by any prefunding
balance (as defined in Code Section 430(f)(6)) and any funding standard
carryover balance (as defined in Code Section 430(f)(7)), bears to
 
(b)     the present value of all benefits accrued or earned under the Plan as of
the beginning of the Plan Year.
 
Notwithstanding the foregoing, (1) the amounts in Subsections (a) and (b) of
this Section shall be increased by the aggregate amount of purchases of
annuities for Employees other than highly compensated employees (within the
meaning of Code Section 414(q)) which were made by the Plan during the two Plan
Years preceding the year for which the Funding Target Attainment Percentage is
being determined, and (2) the amount in Subsection (a) shall be increased by any
security provided by a Plan Sponsor consisting of (A) a bond issued by a
corporate surety company that is an acceptable surety for purposes of Section
412 of ERISA, (B) cash, or United States obligations which mature in 3 years or
less, held in escrow by a bank or similar financial institution, or (C) such
other form of security as is satisfactory to the Secretary of the Treasury and
the parties involved.
 
1.31     “Hour of Service” means:
 
(a)     Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for a Plan Sponsor or any Affiliate during the applicable
computation period, and such hours shall be credited to the computation period
in which the duties are performed;
 
(b)     Each hour for which an Employee is paid, or entitled to payment, by a
Plan Sponsor or any Affiliate on account of a period of time during which no
duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty or leave of absence, and such
hours shall be credited in accordance with the provisions of Section
2530.200b-2(b) and (c) of the U.S. Department of Labor Regulations or such other
federal regulations as may from time to time be applicable.
 
(c)     Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by a Plan Sponsor or any Affiliate, and such hours
shall be credited to the computation period or periods to which the award or
agreement for back pay pertains rather than to the computation period in which
the award, agreement or payment is made; provided, that the crediting of Hours
of Service for back pay awarded or agreed to with respect to periods described
in Subsection (b) of this Section shall be subject to the limitations set forth
in Subsection (d).
 
(d)     Solely for purposes of determining whether a Break in Service has
occurred, each hour during any period that the Employee is absent from work (1)
by reason of the pregnancy of the Employee, (2) by reason of the birth of a
child of the Employee, (3) by reason of the placement of a child with the
Employee in connection
 

 
8

--------------------------------------------------------------------------------

 

with the adoption of the child by the Employee, or (e) for purposes of caring
for a child for a period immediately following its birth or placement.  The
hours described in this Subsection (d) shall be credited (A) only in the
computation period in which the absence from work begins, if the Employee would
be prevented from incurring a Break in Service in a year solely because of the
credit, or (B), in any other case, in the next following computation period.  In
no event shall an Employee be credited with more than 501 Hours of Service
during any single continuous period during which he performs no duties for the
Plan Sponsor or an Affiliate.
 
(f)     In the case of Hours of Service to be credited to an Employee in
connection with a period of no more than thirty-one days which extends beyond
one computation period, all such Hours of Service may be credited to either the
first or second computation period.
 
(g)     Hours of Service for hourly paid Employees shall be determined from the
records of hours worked or hours for which payment is made or owing.
 
(h)     Hours of Service for Employees other than hourly Employees shall be
determined on the assumption that each Employee has completed one hundred ninety
(190) Hours of Service during each month he would be required to be credited
with at least one (1) Hour of Service during such month.
 
(i)     Without duplication of Hours of Service counted pursuant to Subsection
(d) hereof and solely for purposes as required by the Family and Medical Leave
Act of 1993 and the regulations thereunder (the “Act”), each hour (as determined
pursuant to the Act) for which an Employee is granted leave under the Act (1)
for the birth of a child, (2) for placement with the Employee of a child for
adoption or foster care, (3) to care for the Employee’s spouse, child or parent
with a serious health condition or (4) for a serious health condition that makes
the Employee unable to perform the functions of Employee’s job.
 
(j)     For purposes of determining an Employee’s eligibility to participate and
vesting, Hours of Service shall include Hours of Service with a company
heretofore or hereafter merged or consolidated or otherwise absorbed by a Plan
Sponsor, or all or a substantial part of whose assets or business have been or
shall be acquired by a Plan Sponsor (hereafter a “Predecessor Company”):
 
(1)     if a Plan Sponsor continues to maintain a pension plan of such
Predecessor Company; or
 
(2)     if, and to the extent, such employment with the Predecessor Company is
required to be treated as employment with a Plan Sponsor under regulations
prescribed by the Secretary of the Treasury; or
 
(3)     if, and to the extent, granted by the board of directors of a Plan
Sponsor in its sole discretion effected on a non-discriminatory basis as to all
persons similarly situated consistent with Code Section 401(a)(4) and the
Treasury Regulations promulgated thereunder.
 

 
9

--------------------------------------------------------------------------------

 

(k)     For purposes of determining a Participant’s benefit, Hours of Service
may also include Hours of Service with a Predecessor Company to the extent
granted by the board of directors of the Primary Sponsor in its sole discretion,
effected on a non-discriminatory basis as to all persons similarly situated
consistent with Code Section 401(a)(4) and the Treasury Regulations promulgated
thereunder.
 
(l)     Effective December 12, 1994, Hours of Service will be credited with
respect to qualified military service in accordance with Code Section 414(u) and
applicable Treasury regulations promulgated thereunder.
 
1.32     “Investment Committee” means a committee which may be established to
direct the Trustee with respect to investments of the Fund.
 
1.33     “Investment Manager” means a Fiduciary, other than the Trustee, the
Plan Administrator or a Plan Sponsor, which may be appointed by the Primary
Sponsor:
 
(a)     who has the power to manage, acquire, or dispose of any assets of the
Fund or a portion thereof; and
 
(b)     who is
 
(1)     is registered as an investment adviser under the Investment Advisors Act
of 1940;
 
(2)     is not registered as an investment adviser under such Act by reason of
paragraph (1) of Section 203A(a) of such Act, is registered as an investment
adviser under the laws of the State (referred to in paragraph (1) of Section
203A(a) of such Act) in which it maintains its principal office and place of
business, and, at the time the Fiduciary last filed the registration form most
recently filed by the Fiduciary with such State in order to maintain the
Fiduciary’s registration under the laws of such State, also filed a copy of such
form with the Secretary of Labor;
 
(3)     is a bank, as defined in such Act; or
 
(4)     is an insurance company qualified to perform investment advisory
services under the laws of more than one state; and
 
(c)     who has acknowledged in writing that he is a Fiduciary with respect to
the Plan.
 
1.34     “Named Fiduciary” means only the following:
 
(a)     the Plan Administrator;
 
(b)     the Trustee;
 
(c)     the Investment Committee;
 

 
10

--------------------------------------------------------------------------------

 

(d)     the Investment Manager; and
 
(e)     the Appeals Fiduciary.
 
1.35     “Normal Fund Payment” means:
 
(a)     In the case of a Participant who is not married on the date payments to
the Participant are to commence under the terms of the Plan, a single life
annuity, payable in monthly installments;
 
(b)     In the case of a Participant who is married on the date payments are to
commence under the terms of the Plan, a joint and survivor annuity, payable in
monthly installments, which is an immediate annuity for the life of the
Participant with a survivor annuity for the life of his spouse which is fifty
percent (50%) of the amount of the annuity payable during the joint lives of the
Participant and his spouse and which is the Actuarial Equivalent of a single
life annuity;
 
(c)     In the case of a Participant who dies while married before payments are
to commence under the terms of the Plan, an immediate single life annuity,
payable in monthly installments for the life of his spouse, which is fifty
percent (50%) of the amount of the annuity which would have been payable during
the joint lives of the Participant and his spouse and which is the Actuarial
Equivalent of a single life annuity if:
 
(1)     In the case of a Participant who dies on or after the date on which the
Participant attains the earliest retirement age under the Plan, the Participant
had retired with a Normal Fund Payment on the date of his death; or
 
(2)     In the case of a Participant who dies before the date on which the
Participant would have attained the earliest retirement age under the Plan, the
Participant had:
 
(A)     Separated from service on his date of death (unless the Participant had
earlier separated from service);
 
(B)      Survived to the earliest retirement age under the Plan;
 
(C)      Retired with a Normal Fund Payment at the earliest retirement age under
the Plan; and
 
(D)      Died on the day after the date on which he would have attained the
earliest retirement age under the Plan.
 
(d)     Notwithstanding anything contained in this Section, if the Actuarial
Equivalent of the Participant’s vested Accrued Benefit, expressed as a lump sum
payment, is $5,000 or less, a lump sum payment in cash.
 
Effective March 27, 2005, in the event of a mandatory distribution made on or
after March 28, 2005, greater than $1,000, if the Participant does not elect, in
accordance
 

 
11

--------------------------------------------------------------------------------

 

with Plan Sections 6.2(d) and 6.2(e), to have such distribution paid directly to
an Eligible Retirement Plan specified by the Participant in a direct rollover,
or consent to receive the distribution directly, then the Plan Administrator may
elect to leave the Participant’s Accrued Benefit in the Plan until the earlier
of (i) the Participant’s Normal Retirement Date, or (ii) the time the Plan
Administrator pays the distribution in a direct rollover to an individual
retirement plan designated by the Plan Administrator.
 
Any annuity may be purchased from an insurance company designated by the Plan
Administrator in writing to the Trustee, and may be distributed to the
Participant, his spouse or his Beneficiary, as the case may be.  The
distribution shall be in full satisfaction of the benefits to which the
Participant, his spouse or his Beneficiary is entitled under the Plan.
 
1.36     “Normal Retirement Age” means the date on which the Participant has
attained age 65 and has completed five (5) years of Credited Service, or in the
case of an Employee who becomes a Participant after age 60, the fifth
anniversary of the date on which he becomes a Participant.
 
1.37     “Normal Retirement Date” means the first day of the month coinciding
with or next following the date on which a Participant attains Normal Retirement
Age and actually retires.
 
1.38     “Participant” means any Employee or former Employee who has become a
participant pursuant to Plan Section 2 and who has not received a full
distribution from the Plan of his Accrued Benefit.
 
1.39     “PBGC” means the Pension Benefit Guaranty Corporation.
 
1.40     “Plan” means the Morrison Retirement Plan.
 
1.41     “Plan Administrator” means the Primary Sponsor or any person designated
by the Primary Sponsor to serve in this capacity.
 
1.42     “Plan Sponsor” means individually the Primary Sponsor and each
Affiliate or other entity which has adopted the Plan.
 
1.43     “Plan Year” means the period commencing July 1 and ending June 30 each
Year.
 
1.44     “Primary Sponsor” means Ruby Tuesday, Inc. or its successor in
interest.
 
1.45    “Qualified Optional Survivor Annuity” means a joint and survivor annuity
elected under Section 6.2(b) (which is the Actuarial Equivalent of the
Participant’s vested Accrued Benefit and as to which the Participant’s spouse is
his Beneficiary), payable in monthly installments, which is an immediate annuity
for the life of the Participant with a survivor annuity for the life of his
spouse which is 75% of the amount of the annuity payable during the joint lives
of the Participant and his spouse.
 
1.46     “Retirement Date” means Normal Retirement Date, Early Retirement Date,
Deferred Retirement Date or Disability Retirement Date.
 

 
12

--------------------------------------------------------------------------------

 

1.47     “Social Security Maximum Taxable Wage Base” means the maximum taxable
wage base under Code Section 3121(a)(1) as of the Participant’s termination of
employment expressed as an annual amount.
 
1.48     “Trust” means the trust established under an agreement between the
Primary Sponsor and the Trustee to hold the Fund.
 
1.49     “Trustee” means the trustee under the Trust.
 
1.50     “Vesting Service” means each calendar year during which an Employee has
completed no less than 1,000 Hours of Service.  Notwithstanding anything
contained herein to the contrary, Vesting Service shall not include service in
years prior to the calendar year in which the Employee attained age 18.
 
SECTION 2
 


 
ELIGIBILITY
 
2.1     General Rule. Each Eligible Employee shall become a Participant as of
the January 1 or the July 1 following the later of (a) the date on which the
Employee completes his Eligibility Service or (b) attains age 21.
 
2.2     Re-employment. Each former Participant who is vested in all or a portion
of his Accrued Benefit and who is reemployed by a Plan Sponsor shall become a
Participant as of the date of his reemployment.
 
2.3     Frozen Status. Notwithstanding the foregoing Sections 2.1 and 2.2, an
Eligible Employee who is not a Participant in the Plan on December 31, 1987
shall not become a Participant thereafter.
 
2.4     Military Service Credit. Notwithstanding any provision of the Plan to
the contrary, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Section 414(u) of
the Code.
 
SECTION 3
 


 
FUNDING
 
        3.1  (a)     Minimum Funding.  It is the Primary Sponsor’s intention
that unless a waiver of the minimum funding standards described in ERISA Section
302 or Code Section 412 is obtained, each Plan Sponsor shall contribute to the
Fund such amounts as are determined by the Actuary to be necessary to fund the
benefits provided under the Plan.  For this purpose, the Plan Administrator
shall establish funding standards for the Plan, which shall be maintained by the
Actuary, who will be responsible for determining that such standards meet the
funding requirements described in ERISA Section 302, Code Section 412, and Code
Section 430.
 

 
13

--------------------------------------------------------------------------------

 

(b)     Forfeitures.  All forfeitures arising under the Plan shall be used to
reduce the cost of the Plan and shall not be used to increase any benefits
payable under the Plan.
 
(c)     Additional Funding.  Notwithstanding the other provisions of this
Section 3.1, each Plan Sponsor shall have the right, but not the obligation, to
contribute such additional amounts as it, in its sole discretion, deems
necessary or desirable to maintain the actuarial soundness of the Plan, and a
Plan Sponsor shall also have the right at any time to discontinue contributions
hereunder.
 
3.2     No Contributions by Participants. No contributions by Participants shall
be required or permitted under the Plan.
 
3.3     Waiver of Plan Sponsor Contributions.  Notwithstanding anything herein
to the contrary, contributions by a Plan Sponsor may be waived in whole or in
part in any Plan Year during which a substantial business hardship has been
sustained, as determined in writing by the Secretary of the Treasury pursuant to
Code Section 412.
 
3.4     Deductibility.  All contributions to the Plan by a Plan Sponsor are made
subject to the condition that such contributions are fully deductible for
federal income tax purposes under Code Section 404.
 
SECTION 4
 


 
DEATH BENEFITS
 
4.1     Death Benefits of a Participant in Pay Status. Upon the death of a
Participant who is receiving payment in the form of a Normal Fund Payment under
Plan Section 1.35(b), or who is receiving an alternate form of payment under
Plan Section 6.2(b), the Beneficiary or joint annuitant shall receive any
benefit which is then payable to the Beneficiary or joint annuitant.
 
4.2     Death Benefits of Married Participant not in Pay Status. If the
Participant dies while married after becoming vested pursuant to Plan Section
8.2, but before the commencement of payments under the Plan, the Participant’s
surviving spouse shall receive as a death benefit a Normal Fund Payment
described under Plan Section 1.35(c).
 
4.3     Form of Payment.  Any benefit payable under this Section 4 shall be paid
in accordance with the provisions of Plan Section 6 or Section 8, whichever is
applicable, after receipt by the Trustee from the Plan Administrator of due
notice of the death of the Participant.
 
4.4     Other Distribution Rules Applicable.  Any annuity may be purchased from
an insurance company designated by the Plan Administrator in writing to the
Trustee and may be distributed to the spouse.  The distribution, if any, shall
be in full satisfaction of the benefits to which the spouse is entitled under
the Plan.  Any benefit payable under this Article 4 shall be paid in accordance
with and subject to the provisions of Article 7 after receipt by the Trustee
from the Plan Administrator of due notice of the death of the Participant.
 
4.5     Certain Death Benefits for Qualifying Military Personnel.  Effective
January 1, 2007, in the case of a Participant who dies while performing
qualified military service (as
 

 
14

--------------------------------------------------------------------------------

 

defined in Code Section 414(u)), the survivors of the Participant are entitled
to any additional benefits (other than benefit accruals relating to the period
of qualified military service) provided under the Plan had the Participant
resumed and then terminated employment on account of death.
 
SECTION 5
 


 
RETIREMENT DATES AND RETIREMENT BENEFITS
 
5.1     Early Retirement Date.  Each Participant who reaches his Early
Retirement Age while an Employee shall be entitled to retire as of that date.  A
pension shall be payable to the Participant as of his Early Retirement Date
which shall be determined in a similar manner as the pension payable pursuant to
Plan Section 5.2 is determined, but based on his years of Credited Service (and
Benefit Service) as of his Early Retirement Date.  Such pension shall commence
on either (a) his Early Retirement Date or on the first day of any month
thereafter, as selected by the Participant, in which event such pension shall be
reduced by the applicable factors pursuant to Plan Section 1.2 for each year by
which the commencement of such pension precedes the Participant’s Normal
Retirement Date; or (b) his Normal Retirement Date.  The pension shall be
payable pursuant to Plan Section 6.
 
5.2     Normal Retirement.  Each Participant who reaches his Normal Retirement
Age while an Employee shall be entitled to retire as of that date.  A pension
shall be payable to a Participant as of his Normal Retirement Date which shall
be the sum of his Future Service Retirement Income as determined pursuant to
Subsection (a) of this Section and his Past Service Retirement Income as
determined pursuant to Subsection (b) of this Section.  The pension shall be
payable pursuant to Plan Section 6.
 
(a)     Subject to the provisions of Plan Section 1.1, for each year of Credited
Service commencing on or after January 1, 1986 and prior to his Normal
Retirement Date, a Participant’s Future Service Retirement Income shall be an
annual amount equal to the sum of (1) .25% of the Participant’s Annual
Compensation not in excess of the Social Security Maximum Taxable Wage Base and
(2) 1.25% of the Participant’s Annual Compensation in excess of the Social
Security Maximum Taxable Wage Base.  In no event will the pension payable
hereunder be less than thirty-six dollars ($36.00) multiplied by the
Participant’s years of Credited Service commencing on or after January 1, 1986.
 
(b)     The annual Past Service Retirement Income of a Participant as of January
1, 1986 shall be equal to the greatest of the following:
 
(1)     the sum of (A) .25% of the Participant’s High Five-Year Average
Compensation which is not in excess of $14,400 and (B) 1.25% of the High
Five-Year Average Compensation in excess of $14,400, both multiplied by the
Participant’s years of Benefit Service (as defined below) as of January 1, 1986.
 
(2)     Thirty-six dollars ($36.00) multiplied by the Participant’s years of
Benefit Service as of January 1, 1986.
 

 
15

--------------------------------------------------------------------------------

 

(3)     The retirement income the Participant had accrued as of January 1, 1986
under the provisions of the Plan in effect as of that date.
 
For purposes of this Section 5.2(b), a Participant’s High Five-Year Average
Compensation shall mean the annual average of a Participant’s total compensation
(including Annual Compensation, overtime, and bonuses but excluding
non-recurring components of compensation identified by the board of directors of
the Primary Sponsor) for the five consecutive calendar years beginning in 1976
during which the Participant participated in the Plan which produces the highest
average, or if the Participant has less than five years of Plan participation as
of January 1, 1986, any lesser number of consecutive calendar years in which the
Participant participated in the Plan.  “Benefit Service” shall mean completed
calendar years of service and calendar months of service until January 1, 1986.
 
5.3     Deferred Retirement.  A Participant may remain an Employee after his
Normal Retirement Age.  The pension payable to a Participant who retires as of
his Deferred Retirement Date shall be determined in a similar manner as the
pension payable pursuant to Section 5.2 of the Plan is determined but based on
his years of Credited Service (and Benefit Service) as of his Deferred
Retirement Date.  The pension shall commence as of his Deferred Retirement Date,
and shall be payable in accordance with Plan Section 6.
 
5.4     Disability Retirement.  If a Participant shall become subject to a
Disability while in the employ of a Plan Sponsor, the Participant shall be
entitled to receive a pension commencing as of his Disability Retirement
Date.  The pension payable under this Section 5.4 shall be determined in a
similar manner as the pension paid pursuant to Section 5.2 is
determined.  However, during the period the Participant receives a Social
Security disability benefit, the Participant shall accrue an additional pension
pursuant to Section 5.2(b) based on the assumptions that (1) the rate of his
total compensation within the meaning of Plan Section 5.2(b) during the period
of Disability is the same as was in effect on the date his Disability commenced,
and (2) the Participant completed 190 Hours of Service during each month of
Disability.  Such pension shall be payable pursuant to Plan Section 6.  If prior
to his Normal Retirement Date a Participant ceases to be subject to a Disability
at any time after his Early Retirement Date and does not resume active
employment with a Plan Sponsor, he shall be entitled to receive a pension
commencing on the first day of the month following the date on which he ceases
to be subject to a Disability.  The amount payable shall be determined in a
similar manner as the pension paid pursuant to Plan Section 5.1 is determined,
but based on the pension he had accrued on the date he ceased to be subject to a
Disability.  If a Participant ceases to be subject to a Disability before his
Early Retirement Date, but after he has completed at least five (5) years of
Vesting Service, he shall be entitled to receive a pension determined in a
similar manner as the pension paid pursuant to Plan Section 7 is determined, but
based on the pension he has accrued as of the date he ceased to be subject to a
Disability.
 
SECTION 6
 


 
PAYMENT OF BENEFITS ON RETIREMENT
 
6.1     Timing of Payment.  The Accrued Benefit of a Participant who has
attained his Retirement Date or has attained Normal Retirement Age shall become
fully vested.  As of a
 

 
16

--------------------------------------------------------------------------------

 

Participant’s Retirement Date, he shall be entitled to his Accrued Benefit which
shall be paid in accordance with this Plan Section 6.  Payments to a Participant
shall commence no later than sixty (60) days after the end of the Plan Year in
which the Participant’s Normal Retirement Date or Deferred Retirement Date
occurs; provided, however, if the amount of the payment required to commence on
a given date cannot be ascertained by that date, payment shall commence
retroactively to that date and shall commence no later than sixty (60) days
after the earliest date on which the amount of the payment can be ascertained
under the Plan.  A Participant who attains Normal Retirement Age but who has not
terminated employment may request that payment of his Accrued Benefit commence
as of the first day, of any month following the date the Participant attains his
Normal Retirement Age.
 
               6.2     Form of Payment.
 
(a)     Any pension payable pursuant to the Plan shall be in the form of a
Normal Fund Payment unless the Actuarial Equivalent of the Participant’s vested
Accrued Benefit, expressed as a lump sum payment, exceeds $5,000 at the time he
or his Beneficiary is entitled to the commencement of payments and he elects,
during the applicable election period, not to receive the Normal Fund Payment by
execution and delivery to the Plan Administrator of a form provided for that
purpose by the Plan Administrator.  For purposes of this Section, the term
“applicable election period” shall mean, with respect to a Normal Fund Payment
described in Subsection (a) or (b) of Plan Section 1.33, the 180 day period
ending on the first date on which the Participant is entitled to payment, and
with respect to a Normal Fund Payment described in Subsection (c) of Plan
Section 1.33, the period which begins on the first day of the Plan Year during
which an Eligible Employee becomes a Participant and which ends on the
Participant’s death.  In the case of a married Participant, no election, other
than the election of a Qualified Optional Survivor Annuity, shall be effective
unless spousal consent is obtained in accordance with the provisions of Plan
Section 1.9.
 
If an election is made, the Participant’s Accrued Benefit shall be paid in the
form set forth in Subsection (b) of this Section chosen by the Participant by
written instrument delivered to the Plan Administrator prior to the date
payments are otherwise to commence.  Any waiver of a Normal Fund Payment under
this Subsection (a), made prior to the first day of the Plan Year in which the
Participant attains age 35 shall become invalid as of the first day of the Plan
Year in which the Participant attains age 35, and provisions of this Subsection
(a) shall apply unless a new waiver is obtained.
 
(b)     The alternate forms of payment are:
 
(1)     In the case of a Participant who retires as of his Early Retirement
Date, a life annuity providing for monthly payments for the life of the
Participant which shall be payable in a greater amount or in full during the
period before he becomes eligible for his old age Social Security benefits and,
if applicable, a reduced amount after he becomes eligible for old age Social
Security benefits.  The adjusted pension to which the Participant is entitled
under the Plan and under Social Security shall be as uniform as possible before
and after the Participant becomes eligible for old age Social Security benefits;
 

 
17

--------------------------------------------------------------------------------

 

(2)     A 100/50 percent joint and survivor annuity, providing for monthly
payments, the value of which shall be the Actuarial Equivalent of the
Participant’s Accrued Benefit as of the date on which he is entitled to
commencement of payment.  This is an actuarially reduced pension payable to and
during the lifetime of the Participant with the provision that, after his death,
a pension equal to fifty percent (50%) of his reduced pension shall be payable
to and during the lifetime of the joint annuitant selected by the Participant;
 
(3)     A 100/75 percent joint and survivor annuity providing for monthly
payments, the value of which shall be the Actuarial Equivalent of the
Participant’s Accrued Benefit as of the date on which he is entitled to the
commencement of payment.  This is an actuarially reduced pension payable to and
during the lifetime of the Participant with the provision that, after his death,
a pension equal to seventy five percent (75%) of his reduced pension shall be
payable to and during the lifetime of the joint annuitant selected by the
Participant.  If the joint annuitant is the Participant’s spouse, then this form
of payment is a Qualified Optional Survivor Annuity;
 
(4)     A 100/100 percent joint and survivor annuity providing for monthly
payments, the value of which shall be the Actuarial Equivalent of the
Participant’s Accrued Benefit on the date on which he is entitled to
commencement of payment.  This is an actuarially reduced pension payable to and
during the lifetime of the Participant with the provision that after his death a
pension at the rate of one hundred percent (100%) of his reduced pension shall
be payable to and during the lifetime of the joint annuitant selected by the
Participant;
 
(5)     A life annuity providing for monthly payments for the life of the
Participant with a guaranteed term certain of ten (10) or twenty (20) years as
specified by the Participant the value of which shall be the Actuarial
Equivalent of the Participant’s Accrued Benefit as of the date on which he is
entitled to commencement of payment; and
 
(6)     If the Actuarial Equivalent of the Participant’s vested Accrued Benefit,
expressed as a lump sum payment, is $7,500 or less, a lump sum payment in cash.
 
If a Participant dies before expiration of the guaranteed period certain,
payment shall be continued to a Beneficiary who may elect to receive a single
lump sum payment.  If the Beneficiary should die after having received at least
one payment, any further payments shall be made to any alternate Beneficiary
designated by the Participant, or in the absence of a surviving alternate
Beneficiary, to the estate of the last surviving Beneficiary, in a single lump
sum.
 
(c)     The election of an alternate form of payment under Subsection (b)(2),
(3) or (4) shall be invalid if the Participant or his joint annuitant dies
before the date on which the monthly payments are to commence.  The election of
the alternate form of
 

 
18

--------------------------------------------------------------------------------

 

payment under Subsection (b)(5) shall be invalid if the Participant dies before
the date on which the monthly payments are to commence. In all such cases,
monthly payments, if any, shall be payable in the form of a Normal Fund Payment.
 
(d)     The Plan Administrator shall furnish to the Participant a written
explanation of:
 
(1)     the terms and conditions of the Normal Fund Payment, including a general
description of the conditions and eligibility and other material features of the
alternate forms of payment under the Plan,
 
(2)     the Participant’s right to make, and the effect of, an election not to
receive the Normal Fund Payment, including a general description of the
conditions of eligibility and other material features of the alternate forms of
payment under the Plan,
 
(3)     the rights of the Participant’s spouse as described in Subsection (a) of
this Section, and
 
(4)     the right to make, and the effect of, a revocation of an election
pursuant to this Section.
 
(e)     In the case of a Normal Fund Payment described in subsection (a) or (b)
of Plan Section 1.33, the written explanation shall be provided to the
Participant not more than 180 days prior to the first date on which he is
entitled to payment and not less than 30 days prior to such date, provided that
if:
 
(1)     the Plan Administrator clearly informs the Participant that the
Participant has a right to a period of at least 30 days after receiving the
notice to consider the decision of whether or not to elect a distribution and a
particular distribution option; and
 
(2)     the Participant and, if spousal consent is otherwise required by the
provisions of this Plan, the spouse of the Participant, after receiving the
notice, affirmatively waive the 30-day period;
 
then the distribution may be made as soon as practicable but no sooner than the
eighth day after the explanation is provided to the Participant.
 
In the case of a Normal Fund Payment described in Subsection (c) of Plan Section
1.35, the written explanation shall be provided to the Participant in whichever
of the following periods ends last:
 
(3)     the period beginning on the first day of the Plan Year in which the
Participant attains age 32 and ending on the last day of the Plan Year preceding
the Plan Year in which the Participant attains age 35;
 

 
19

--------------------------------------------------------------------------------

 

(4)     the period beginning one year before and ending one year after the
Employee first becomes a Participant; or
 
(5)    the period beginning one year before and ending one year after the
provisions of this Subsection become applicable to the Participant.
 
In the case of a Participant who separates from service before attaining age 35,
the written explanation shall be provided in the period beginning one year
before and ending one year after separation from service occurs.
 
(f)     The Participant may revoke any election not to receive payment in the
form of a Normal Fund Payment at any time prior to commencement of payments, and
may make a new election at any time prior to the commencement of payments.
 
6.3     No Distribution Prior to Normal Retirement Age Without Consent.
Notwithstanding any other provision of the Plan to the contrary, if the
Actuarial Equivalent of a Participant’s vested Accrued Benefit exceeds $5,000,
it shall not be distributed prior to the Participant’s Normal Retirement Age
(or, if later, termination of employment)  without the written consent of the
Participant and, if the Participant is married, his spouse (or if the
Participant is deceased, his surviving spouse).  However, in the event of a
mandatory distribution that is greater than $1,000, if the Participant does not
elect, in accordance with Plan sections 6.2(d) and 6.2(e), to have such
distribution paid directly to an Eligible Retirement Plan specified by the
Participant in a direct rollover, or consent to receive the distribution
directly, then the Plan Administrator may elect to leave the Participant’s
Accrued Benefit in the Plan until the earlier of (i) the Participant Normal
Retirement Date, or (ii) the time the Plan Administrator pays the distribution
in a direct rollover to an individual retirement plan designated by the Plan
Administrator.
 
6.4     Annuity Starting Date. Payments under the Normal Fund Payment shall be
determined according to the amount of the Accrued Benefit of the Participant on
the date on which the Participant is entitled to commencement of payments, i.e.
the annuity starting date.
 
6.5     Required Minimum Distributions. Notwithstanding any other provisions of
the Plan, distributions will be made in accordance with the requirements of Code
Section 401(a)(9), including the minimum distribution incidental benefit
requirements, as administered in accordance with the requirements of Appendix D
hereto.
 
                6.6     Rehires; Suspension of Benefits.
 
(a)     For purposes of Sections 6 and 8, if a Participant is reemployed by a
Plan Sponsor after the payment of his pension has commenced or if the
Participant continues to be employed by a Plan Sponsor after his Normal
Retirement Date, the payment of that portion of his pension attributable to
contributions by Plan Sponsors shall be suspended for each month during which he
performs substantial service for a Plan Sponsor.  For purposes of this Section,
a Participant will be deemed to perform substantial service for a calendar month
if he or performs forty (40) or more Hours of Service (except for Hours of
Service credited as a result of back pay) in such month.
 

 
20

--------------------------------------------------------------------------------

 

(b)     The payment of a pension which has been suspended shall resume no later
than the first day of the third calendar month after the month in which the
Participant ceases to perform substantial service for a Plan Sponsor.  Upon
resumption, the initial payment shall include the amount of the payment owed for
the calendar month of resumption and any amounts which were withheld during the
period between the cessation of the performance of substantial service by the
Participant and the resumption of payment, reduced by any offsets described in
Subsection (c) of this Section.  Although resumed benefits generally shall not
be actuarially adjusted to reflect the suspended benefits, a Participant shall
receive a pension upon resumption which shall be no less than the Actuarial
Equivalent of the benefits, if any, payable under Section 2 of Appendix B to the
Plan.
 
(c)     Upon resuming payment of a pension under Subsection (b) of this Section,
there shall be deducted or offset from the payments an amount equal to any
payments made by the Plan to the Participant for any months during which the
Participant performed substantial service for a Plan Sponsor, provided that the
amount of the deduction or offset shall not exceed in any one month 25% of that
month’s retirement benefit payment which would have been due and owing to the
Participant, except that the initial payment made upon the resumption of benefit
payments shall be subject to deduction or offset without limitation.
 
(d)     The payment of a pension shall not be suspended as provided in
Subsection (a) of this Section unless the Plan Administrator notifies the
Participant of the suspension by personal delivery or first class mail during
the first calendar month in which payments are to be suspended.  The
notification shall contain a description of the specific reasons why payments is
being suspended, a general description of the provisions of the Plan relating to
the suspension of benefits and a copy of those provisions, a statement to the
effect that applicable Department of Labor regulations may be found in Section
2530.203-3 of the Code of Federal Regulations and a statement that the
Participant may employ the claims procedures described in Plan Section 9 in
order to obtain a review by the Plan Administrator of its decision to suspend
payment.  If a reduction or offset is to be made to a Participant’s pension
under Subsection (c) of this Section, the notification shall also describe the
periods of employment with respect to which payments were previously made from
the Plan and during which the Participant performed substantial service for a
Plan Sponsor, the amount of pension subject to reduction or offset and the
manner in which the Plan intends to reduce or offset the retirement benefit.
 
(e)     A Participant who is receiving a pension must notify the Plan
Administrator of any employment, and in connection therewith the Plan
Administrator shall be entitled to request from the Participant any reasonable
information which the Plan Administrator deems necessary to verify whether or
not the Participant is employed.  The Plan Administrator may, at any times and
at any frequency as it deems reasonable, require any Participant who is
receiving a pension, as a condition to receiving any future pension payments, to
certify to the Plan Administrator in writing that he is unemployed or to provide
information sufficient to establish that he is not performing substantial
service for any Plan Sponsor.  If the Plan Administrator becomes aware that a
Participant
 

 
21

--------------------------------------------------------------------------------

 

who is receiving a pension from the Plan is employed and is performing
substantial service in a month for a Plan Sponsor and has not notified the Plan
Sponsor of that employment, the Plan Administrator shall be entitled, unless it
is unreasonable under the circumstances to do so, to assume that the Participant
has performed substantial service for that month.
 
(f)     A Participant who is receiving a pension shall be entitled to request
the Plan Administrator to determine whether any specific contemplated employment
for a Plan Sponsor by the Participant will constitute substantial service.  Any
request shall be treated as a claim for benefits under Plan Section 9, and
accordingly the Participant shall be required to follow the claims procedure
described in Plan Section 9 in presenting a request.
 
(g)     In order to be entitled to the resumption of payment of a pension, the
Participant must notify the Plan Administrator in writing that he has ceased to
perform substantial service.  The notification by the Plan Administrator which
is described in Subsection (d) of this Section shall describe the procedure
which the Participant must follow in notifying the Plan Administrator that he
has ceased to perform substantial service for a Plan Sponsor and shall include
the forms which the Participant must file with the Plan Administrator in
connection therewith.
 
(h)     If a Participant, the payment of whose pension has been suspended,
resumes employment with a Plan Sponsor, his pension shall be recomputed upon his
subsequent retirement to reflect payments previously paid to him.
 
6.7     Restrictions on Payments to Highly Compensated Employees.
 
(a)     Notwithstanding anything contained to the contrary in this Plan, the
annual payments to a Participant who is among the twenty-five (25) highly
compensated employees (within the meaning of Code Section 414(q)) who receive
during their most recent year of employment with a Plan Sponsor the greatest
Annual Compensation (determined without regard to the Annual Compensation Limit)
shall not exceed an amount equal to the payments that would be made on behalf of
the Participant under a single life annuity that is the Actuarial Equivalent of
the sum of the Participant’s Accrued Benefit and the Participant’s “other
benefits” under the Plan.  For purposes of this Section, “other benefits”
includes loans in excess of the amounts set forth in Code Section 72(p)(2)(A),
any periodic income, any withdrawal values payable to a living Participant, and
any death benefit which is payable from the Plan not provided for by insurance
on the Participant’s life.
 
(b)     The restrictions of this Section will not apply, however, if:
 
(1)     after payment to a Participant described in this Section of all benefits
described in this Section, the value of the Fund equals or exceeds 110% of the
value of the Plan’s current liabilities, as defined in Code Section 412(1)(7) or
any successor provision pursuant to Treasury Regulations under Code Section
401(a)(4);
 

 
22

--------------------------------------------------------------------------------

 

(2)     the value of the benefits described in this Section for a Participant
described in this Section is less than one percent (1%) of the value of the
Plan’s current liabilities, as defined in Code Section 412(l)(7) or any
successor provision pursuant to Treasury Regulations under Code Section
401(a)(4);
 
(3)     the value of the benefits for a Participant described in this Section
does not exceed $5,000; or
 
(4)     the Plan has terminated and the benefit received by the Participant is
non-discriminatory under Code Section 401(a)(4).
 
(c)     Furthermore, the restrictions of this Section will not apply if, prior
to the receipt of the otherwise restricted amount, the Participant enters into a
written agreement with the Plan Administrator to secure repayment to the Plan of
the otherwise restricted amount.  The otherwise restricted amount is the excess
of the amounts distributed to the Participant (accumulated with reasonable
interest) over the amounts that could have been distributed to the Participant
under Subsection (a) above (accumulated with reasonable interest).  The
Participant may secure repayment of the otherwise restricted amount upon
distribution by:
 
(1)     Entering into an agreement for promptly depositing in escrow with an
acceptable depositary property having a fair market value equal to at least one
hundred twenty-five percent (125%) of the otherwise restricted amount;
 
(2)     Providing a bank letter of credit in an amount equal to at least one
hundred percent (100%) of the otherwise restricted amount; or
 
(3)     Posting a bond equal to at least one hundred percent (100%) of the
otherwise restricted amount.
 
6.8     Direct Rollovers.  Notwithstanding any provisions of the Plan to the
contrary that would otherwise limit a Distributee’s election under this Section
6, a Distributee may elect, at the time and in the manner prescribed by the Plan
Administrator, to have any portion of a distribution pursuant to this Section
which is an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover so long as all
Eligible Rollover Distributions to a Distributee for a calendar year total or
are expected to total at least $200 and, in the case of a Distributee who elects
to directly receive a portion of an Eligible Rollover Distribution and directly
roll the balance over to an Eligible Retirement Plan, the portion that is to be
directly rolled over totals at least $500.  An Eligible Rollover Distribution to
which Code Sections 401(a)(11) and 417 do not apply may commence as soon as
practicable but no sooner than the eighth day after the notice required by
Treasury Regulations Section 1.411 (a)-11(c) is given, provided that:
 
(a)     the Plan Administrator clearly informs the Distributee that the
Distributee has a right to a period of at least 30 days after receiving the
notice to consider the decision of whether or not to elect a distribution and a
particular distribution option; and
 

 
23

--------------------------------------------------------------------------------

 

(b)     the Distributee and, if spousal consent is otherwise required by the
provisions of this Plan, the spouse of the Distributee, after receiving the
notice, affirmatively waive the 30-day period.
 
6.9     Limitations on Accelerated Benefit Distributions.  The following
restrictions shall apply to the payment of benefits under the Plan except to the
extent the Plan is exempt from the requirements of this Section 6.9 by reason of
Code Section 436(d)(4).
 
(a)     If the Plan’s Funding Target Attainment Percentage for any Plan Year is
less than sixty percent (60%), the Plan shall not make any Prohibited Payment
after the valuation date for such Plan Year.
 
(b)    If the Plan’s Funding Target Attainment Percentage is at least sixty
percent (60%), but less than eighty percent (80%), the Plan may not make any
Prohibited Payment after the valuation date for such Plan Year to the extent the
amount of such Prohibited Payment exceeds the lesser of:
 
(1)     fifty percent (50%) of the amount of the payment which could be made
without regard to this Subsection; or
 
(2)     the present value (determined under guidance prescribed by the PBGC,
using the interest and mortality assumptions under Code Section 417(e)) of the
maximum guarantee with respect to the Participant under ERISA Section 4022;
 
provided, however, that only one payment under this Subsection may be made to a
Participant, his Beneficiary and his “alternate payee” (as defined in Code
Section 414(p)) under a “qualified domestic relations order” (as defined in Code
Section 414(p)) with respect to such Participant’s Accrued Benefit for any
period of consecutive Plan Years to which the limitation of this Subsection
applies.  The allocation of the payment among the Participant, his Beneficiary,
and his alternate payee shall be in the same manner as the allocation of the
Accrued Benefit, unless the qualified domestic relations order provides
otherwise.
 
(c)     If the Plan Sponsor is a debtor in a case under Title 11 of the United
States Code or similar Federal or state law, the Plan may not pay any Prohibited
Payment until either (1) the Plan Sponsor ceases to be a debtor in any such
case, or (2) the Actuary certifies that the Funding Target Attainment Percentage
of the Plan is not less than one hundred percent (100%).
 
(d)     For purposes of this Section, a “Prohibited Payment” means:
 
(1)     Any payment in excess of the monthly amount paid under a single life
annuity (plus any social security supplements described in the last sentence of
Code Section 411(a)(9)), to any Participant or Beneficiary whose annuity
starting date occurs during any period that a limitation under this Section is
in effect;
 

 
24

--------------------------------------------------------------------------------

 

(2)     Any payment for the purchase of an irrevocable commitment from an
insurer to pay benefits; or
 
(3)     Any other payment specified in regulations issued by the Secretary of
the Treasury under Code Section 436(d)(5)(C).
 
(e)     Notwithstanding any other provision of this Plan, this Section shall be
construed in a manner which is consistent with Code Sections 430 and 436 and the
rulings and regulations issued thereunder.
 
6.10     Limitation on Unpredictable Contingent Event Benefits.  Effective as of
January 1, 2008, notwithstanding anything in the Plan to the contrary:
 
(a)     If a Participant is entitled to an Unpredictable Contingent Event
Benefit that is payable in a Plan Year, such benefit will not be provided to the
Participant if the Funding Target Attainment Percentage for such Plan Year
either
 
(1)     is less than sixty percent (60%); or
 
(2)     would be less than sixty percent (60%) taking into account the payment
of such benefit.
 
(b)     Notwithstanding the foregoing, Subsection (a) of this Section will not
apply for any Plan Year (effective as of the first day of such Plan Year), upon
payment by a Plan Sponsor of a contribution (in addition to any minimum required
contribution for the Plan Year) equal to:
 
(1)     In the case of paragraph (a)(i) of this Section, the amount of the
increase in the funding target of the Plan (pursuant to Code Section 430) for
the Plan Year attributable to the Unpredictable Contingent Event Benefit; or
 
(2)     In the case of Paragraph (a)(ii) of this Section, the amount sufficient
to result in a funding target attainment percentage (as defined in Code Section
430(d)(2)) of at least sixty percent (60%).
 
(c)     For purposes of this Section, “Unpredictable Contingent Event Benefit”
is any benefit payable solely by reason of:
 
(1)     a plant shutdown or similar event, as determined by the Secretary of the
Treasury; or
 
(2)     any event other than the attainment of any age, performance of any
service, receipt or derivation of any compensation, or occurrence of death or
disability.
 
(d)     Notwithstanding any other provision of this Plan, this Section shall be
construed in a manner which is consistent with Code Sections 430 and 436 and the
rulings and regulations issued thereunder.
 

 
25

--------------------------------------------------------------------------------

 



 
SECTION 7
 


 
PAYMENT OF BENEFITS ON TERMINATION OF EMPLOYMENT OR DEATH
 
7.1     Termination of Employment.  Transfer of a Participant from one Plan
Sponsor to another Plan Sponsor or to an Affiliate shall not be deemed for any
purpose under the Plan to be a termination of employment of the Participant. For
purposes of this Section only, Morrison Fresh Cooking, Inc. and Morrison Health
Care, Inc. shall be deemed to be Affiliates of the Primary Sponsor from and
after the effective date of the distributions of the common stock of Morrison
Fresh Cooking, Inc. and of the common stock of Morrison Health Care, Inc. to the
stockholders of the Primary Sponsor.
 
7.2     Timing of Payment of Vested Accrued Benefit. If a Participant ceases to
be an Employee for any reason other than the attainment of Retirement Date, he,
or his surviving spouse, shall be entitled to receive that portion of his
Accrued Benefit in which he is vested as of his termination of employment
according to the following vesting schedule:
 



Full Years of
Vesting Service
   
Percentage
Vested
Less than Five
   
0%
Five or more
   
100%



The pension payable to a Participant, or his surviving spouse, shall be
determined in a similar manner as the pension payable pursuant to Plan Section
5.2 is determined but based on his years of Credited Service (and Benefit
Service) as of his termination of employment.  Such pension shall commence on
what would have been his Normal Retirement Date, except that the pension payable
to a Participant or his surviving spouse, who consents to payment prior to what
would have been his Normal Retirement Date shall commence upon, or any time
after, what would have been his Early Retirement Date, reduced by the applicable
factors pursuant to Plan Section 1.2 for each year by which the commencement of
such pension precedes the Participant’s Normal Retirement Date.  The pension
shall be payable pursuant to Plan Section 6; or Section 4.2, as applicable.
Notwithstanding the foregoing, if the present value Actuarial Equivalent of a
Participant’s vested Accrued Benefit is $5,000 or less, payment shall be made
with a reasonable period of time after the end of the Plan Year in which the
Participant’s termination of employment occurs.  However, in the event of a
mandatory distribution that is greater than $1,000, if the Participant does not
elect, in accordance with Plan sections 6.2(d) and 6.2(e), to have such
distribution paid directly to an Eligible Retirement Plan specified by the
Participant in a direct rollover, or consent to receive the distribution
directly, then the Plan Administrator may elect to leave the Participant’s
Accrued Benefit in the Plan until the earlier of (i) the Participant’s Normal
Retirement Date, or (ii) the time the Plan Administrator pays the distribution
in a direct rollover to an individual retirement plan designated by the Plan
Administrator
 

 
26

--------------------------------------------------------------------------------

 

7.3     Forfeitures. As of a Participant’s death or termination of employment,
that portion of his Accrued Benefit in which he is not vested shall be
forfeited, and any forfeitures resulting from the operation of this Section 7
shall be used to reduce the cost of the Plan by reducing future Plan Sponsor
contributions.
 
                7.4     Cashout/Buyback
 
(a)     For the purpose of determining a Participant’s Accrued Benefit only, the
Plan shall disregard years of Credited Service (and Benefit Service) performed
by the Participant with respect to which the Participant received a distribution
of the present value of his vested Accrued Benefit attributable to his years of
Credited Service and Benefit Service.  For this purpose, a nonvested Participant
shall be deemed to have received a distribution of zero dollars.
 
(b)     In the case of a cash out described in Plan Section 7.4(a) which is less
than the lump sum present value of the Participant’s vested Accrued Benefit
immediately prior to the distribution, the Accrued Benefit due to his
termination of participation in the Plan attributable to Credited Service (and
Benefit Service) that is not required to be taken into account is the Accrued
Benefit multiplied by a fraction, the numerator of which is the amount of the
distribution and the denominator of which is the lump sum present value of his
total vested Accrued Benefit immediately prior to the distribution.
 
(c)     The Accrued Benefit of a Participant which is disregarded under Plan
Section 7.4(a) shall be restored upon repayment to the Plan of the full amount
of the distribution with interest on that amount compounded annually at the rate
of 120% of the federal mid-term rate as in effect under Code Section 1274 at the
beginning of each Plan Year from the date of distribution to the date of
repayment, or upon reemployment if the Participant received a deemed
distribution of zero dollars; provided that:
 
(1)     The distribution received under Plan Section 7.4(a) was less than the
lump sum present value of the Participant’s Accrued Benefit, and
 
(2)     The Participant resumes employment covered under the Plan and makes
repayment within five years of the resumption of employment.
 
7.5     Change to Vesting Schedule. In the event that an amendment to the Plan
directly or indirectly changes the vesting schedule of the Plan, the vested
percentage for each Participant accumulated to the date when the amendment is
adopted shall not be reduced as a result of such amendment.  In addition, any
Participant with at least three (3) years of Vesting Service may irrevocably
elect to remain under the vesting schedule in operation prior to the amendment
with respect to benefits accrued both before and after the amendment.
 

 
27

--------------------------------------------------------------------------------

 



 
SECTION 8
 


 
ADMINISTRATION OF THE PLAN
 
8.1     Trust Agreement.  The Primary Sponsor shall enter into a Trust with the
Trustee for the management of the Fund, which Trust shall form a part of the
Plan and is incorporated herein by reference.
 
8.2     Operation of the Plan Administrator.  The Primary Sponsor shall appoint
the Plan Administrator.  If an organization is appointed to serve as the Plan
Administrator, then the Plan Administrator may designate in writing a person who
may act on behalf of the Plan Administrator.  The Primary Sponsor shall have the
right to remove the Plan Administrator at any time by notice in writing.  The
Plan Administrator may resign at any time by written notice of resignation to
the Trustee and the Primary Sponsor.  Upon removal or resignation, or in the
event of the dissolution of the Plan Administrator, the Primary Sponsor shall
appoint a successor.
 
8.3     Fiduciary Responsibility.
 
(a)     The Plan Administrator, as a Named Fiduciary, may allocate its fiduciary
responsibilities among Fiduciaries, other than the Trustee, designated in
writing by the Plan Administrator and may designate in writing other persons
(other than the Trustee) to carry out its fiduciary responsibilities under the
Plan.  The Plan Administrator may remove any such person designated to carry out
its fiduciary responsibilities under the Plan by notice in writing to such
person.
 
(b)     The Plan Administrator and each other Fiduciary may employ persons to
perform services and to render advice with regard to any of the Fiduciary’s
responsibilities under the Plan.  Charges for all services performed shall be
directly paid by the Fund.
 
(c)     To the extent not prohibited by law, each Plan Sponsor shall indemnify
and hold harmless each person constituting the Plan Administrator from and
against any and all claims, losses, costs, expenses (including, without
limitation, attorney’s fees and court costs), damages, actions or causes of
action arising from, on account of or in connection with the performance by such
person of his duties in such capacity, other than such of the foregoing arising
from, on account of or in connection with the willful neglect or willful
misconduct or gross negligence of such person so acting.
 
8.4     Duties of the Plan Administrator.
 
(a)     The Plan Administrator shall advise the Trustee with respect to all
payments made under the terms of the Plan and shall direct the Trustee in
writing to make such payments; provided, however, in no event shall the Trustee
be required to make payments if the Trustee has actual knowledge that the
payments are contrary to the terms of this Plan or the Trust.
 

 
28

--------------------------------------------------------------------------------

 

(b)     The Plan Administrator shall establish rules, not contrary to the
provisions of the Plan and the Trust, for the administration of the Plan and the
transaction of its business.  All elections and designations to be made under
the Plan by a Participant or Beneficiary shall be made on forms prescribed by
the Plan Administrator.  The Plan Administrator shall have discretionary
authority to construe the terms of the Plan and shall determine all questions
arising in the administration, interpretation and application of the Plan,
including, but not limited to, those concerning eligibility for benefits.  All
determinations of the Plan Administrator shall be conclusive and binding on all
parties, including, without limitation, Employees, Participants, Beneficiaries,
and Fiduciaries, subject to the provisions of the Plan and the Trust and subject
to applicable law.
 
(c)     The Plan Administrator shall furnish Participants and Beneficiaries with
all disclosures now or hereafter required by ERISA or the Code.  The Plan
Administrator shall file the various reports and disclosures concerning the Plan
and its operations as required by ERISA and by the Code, and shall be
responsible for maintaining all records of the Plan.
 
(d)     The statement of specific duties for a Plan Administrator in this
Section 8.4 is not in derogation of any other duties which a Plan Administrator
has under the provisions of the Plan or the Trust or under applicable law.
 
8.5     Investment Manager.  The Primary Sponsor may, by action in writing
certified by notice to the Trustee, appoint an investment manager.  Any
Investment Manager may be removed in the same manner in which appointed, and in
the event of removal, the investment Manager shall, as soon as possible, but in
no event more than thirty (30) days after notice of removal, turn over all
assets managed by it to the Trustee or to any successor investment Manager
appointed, and shall make a full accounting to the Primary Sponsor with respect
to all assets managed by it since its appointment as an Investment Manager.
 
8.6     Investment Committee.  The Primary Sponsor may, by action in writing
certified by notice to the Trustee, appoint an Investment Committee to direct
the investment of the Plan.  The Investment Committee shall consist of one or
more persons and the Primary Sponsor shall have the right to remove any person
constituting any part of the Investment Committee at any time by notice in
writing to such person.  A person constituting any part of the Investment
Committee may resign at any time by written notice of resignation to the Primary
Sponsor.  Upon removal, resignation or death, the Primary Sponsor may appoint a
successor to that person.  Until a successor has been appointed, the remaining
persons constituting the Investment Committee may continue to act as the
Investment Committee.
 
8.7     Action by the Primary Sponsor or a Plan Sponsor.  Any action to be taken
by the Primary Sponsor or a Plan Sponsor shall be taken by resolution or written
direction duly adopted by its board of directors or appropriate governing body;
provided, however, that by resolution or written direction, the board of
directors or appropriate governing body may delegate to any officer or other
appropriate person the authority to take any such actions as may be specified in
such resolution or written direction.
 

 
29

--------------------------------------------------------------------------------

 

8.8     Employees of Commonly Controlled Businesses.  Except as provided in
Section 3 of Appendix B to the Plan, all employees of all corporations which are
members of a controlled group of corporations (as defined in Section 414(b) of
the Code), all employees of all trades or businesses (whether or not
incorporated) which are under common control (as defined in Section 414(c) of
the Code), and all employees of all corporations, partnerships, or other
organizations which are members of an affiliated service group (as defined in
Section 414(m) of the Code) and all employees of any other entity required to be
aggregated with a Plan Sponsor pursuant to regulations under Section 414(o) of
the Code shall be treated as employed by a single employer.
 
8.9     Appeals Fiduciary. The Primary Sponsor shall appoint an Appeals
Fiduciary. The Appeals Fiduciary shall be required to review claims for benefits
payable due to a Participant’s Disability that are initially denied by the Plan
Administrator and for which the claimant requests a full and fair review
pursuant to Section 9.4.  The Appeals Fiduciary may not be the individual who
made the initial adverse determination with respect to any claim he reviews and
may not be a subordinate of any individual who made the initial adverse
determination.  The Appeals Fiduciary may be removed in the same manner in which
appointed or may resign at any time by written notice of resignation to the
Primary Sponsor.  Upon such removal or resignation, the Primary Sponsor shall
appoint a successor.
 
8.10     Corrective Action.  Notwithstanding any provision of the Plan to the
contrary, the Plan Sponsor may make corrective contributions, allocations, or
distributions or take any other corrective action required to comply with, or
otherwise permitted by, any program provided pursuant to applicable law,
including without limitation the Employee Plans Compliance Resolution System or
any successor guidance.
 
SECTION 9
 


 
CLAIM REVIEW PROCEDURE
 
9.1     Notice of Denial. If a Participant (or other person entitled to file a
claim for benefits under ERISA) (a “claimant”) is denied a claim for benefits
under the Plan, the Plan Administrator shall provide to the claimant written
notice of the denial within ninety (90) days (forty-five (45) days with respect
to a denial of any claim for benefits due to the Participant’s Disability) after
the Plan Administrator receives the claim, unless special circumstances require
an extension of time for processing the claim.  If such an extension of time is
required, written notice of the extension shall be furnished to the claimant
prior to the termination of the initial 90-day period.  In no event shall the
extension exceed a period of ninety (90) days (thirty (30) days with respect to
a claim for benefits due to the Participant’s Disability) from the end of such
initial period.  With respect to a claim for benefits due to the Participant’s
Disability, an additional extension of up to thirty (30) days beyond the initial
30-day extension period may be required for processing the claim.  In such
event, written notice of the extension shall be furnished to the claimant within
the initial 30-day extension period.  Any extension notice shall indicate the
special circumstances requiring the extension of time, the date by which the
Plan Administrator expects to render the final decision, the standards on which
entitlement to benefits are based, the unresolved issues that prevent a decision
on the claim and the additional information needed to resolve those issues.
 

 
30

--------------------------------------------------------------------------------

 

9.2     Contents of Notice of Denial. If a claimant is denied a claim for
benefits under a Plan, the Plan Administrator shall provide to such claimant
written notice of the denial which shall set forth:
 
(a)     the specific reasons for the denial;
 
(b)     specific references to the pertinent provisions of the Plan on which the
denial is based;
 
(c)     a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary;
 
(d)     an explanation of the Plan’s claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under Sections 502(a) of ERISA following an
adverse benefit determination on review;
 
(e)     in the case of a claim for benefits due to a Participant’s Disability,
if an internal rule, guideline, protocol or other similar criterion is relied
upon in making the adverse determination, either the specific rule, guideline,
protocol or other similar criterion; or a statement that such rule, guideline,
protocol or other similar criterion was relied upon in making the decision and
that a copy of such rule, guideline, protocol or other similar criterion will be
provided free of charge upon request; and
 
(f)     in the case of a claim for benefits due to a Participant’s Disability,
if a denial of the claim is based on a medical necessity or experimental
treatment or similar exclusion or limit, an explanation of the scientific or
clinical judgment for the denial, an explanation applying the terms of the Plan
to the claimant’s medical circumstances or a statement that such explanation
will be provided free of charge upon request.
 
9.3     Right to Review. After receiving written notice of the denial of a claim
or that a domestic relations order is a qualified domestic relations order, a
claimant or his representative shall be entitled to:
 
(a)     request a full and fair review of the denial of the claim or
determination that a domestic relations order is a qualified domestic relations
order by written application to the Plan Administrator (or Appeals Fiduciary in
the case of a claim for benefits payable due to a Participant’s Disability);
 
(b)     request, free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim;
 
(c)     submit written comments, documents, records, and other information
relating to the denied claim to the Plan Administrator or Appeals Fiduciary, as
applicable; and
 

 
31

--------------------------------------------------------------------------------

 

(d)     a review that takes into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.
 
9.4     Application for Review.
 
(a)     If a claimant wishes a review of the decision denying his claim to
benefits under the Plan, other than a claim described in Subsection (b) of this
Section 9.4, or if a claimant wishes to appeal a decision that a domestic
relations order is a qualified domestic relations order, he must submit the
written application to the Plan Administrator within sixty (60) days after
receiving written notice of the denial or notice that the domestic relations
order is a qualified domestic relations order.
 
(b)     If the claimant wishes a review of the decision denying his claim to
benefits under the Plan due to a Participant’s Disability, he must submit the
written application to the Appeals Fiduciary within one hundred eighty (180)
days after receiving written notice of the denial.  With respect to any such
claim, in deciding an appeal of any denial based in whole or in part on a
medical judgment (including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate), the Appeals Fiduciary shall
 
(1)     consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment; and
 
(2)    identify the medical and vocational experts whose advice was obtained on
behalf of the Plan in connection with the denial without regard to whether the
advice was relied upon in making the determination to deny the claim.
 
Notwithstanding the foregoing, the health care professional consulted pursuant
to this Subsection (b) shall be an individual who was not consulted with respect
to the initial denial of the claim that is the subject of the appeal or a
subordinate such individual.
 
9.5     Hearing. Upon receiving such written application for review, the Plan
Administrator or Appeals Fiduciary, as applicable, may schedule a hearing for
purposes of reviewing the claimant’s claim, which hearing shall take place not
more than thirty (30) days from the date on which the Plan Administrator or
Appeals Fiduciary received such written application for review.
 
9.6     Notice of Hearing. At least ten (10) days prior to the scheduled
hearing, the claimant and his representative designated in writing by him, if
any, shall receive written notice of the date, time, and place of such scheduled
hearing.  The claimant or his representative, if any, may request that the
hearing be rescheduled, for his convenience, on another reasonable date or at
another reasonable time or place.
 

 
32

--------------------------------------------------------------------------------

 

9.7     Counsel. All claimants requesting a review of the decision denying their
claim for benefits may employ counsel for purposes of the hearing.
 
9.8     Decision on Review. No later than sixty (60) days (forty-five (45) days
with respect to a claim for benefits due to the Participant’s Disability)
following the receipt of the written application for review, the Plan
Administrator or the Appeals Fiduciary, as applicable, shall submit its decision
on the review in writing to the claimant involved and to his representative, if
any, unless the Plan Administrator or Appeals Fiduciary determines that special
circumstances (such as the need to hold a hearing) require an extension of time,
to a day no later than one hundred twenty (120) days (ninety (90) days with
respect to a claim for benefits due to the Participant’s Disability) after the
date of receipt of the written application for review.  If the Plan
Administrator or Appeals Fiduciary determines that the extension of time is
required, the Plan Administrator or Appeals Fiduciary shall furnish to the
claimant written notice of the extension before the expiration of the initial
sixty (60) day (forty-five (45) days with respect to a claim for benefits due to
the Participant’s Disability) period.  The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Plan Administrator or Appeals Fiduciary expects to render its decision on
review.  In the case of a decision adverse to the claimant, the Plan
Administrator or Appeals Fiduciary shall provide to the claimant written notice
of the denial which shall include:
 
(a)     the specific reasons for the decision;
 
(b)     specific references to the pertinent provisions of the Plan on which the
decision is based;
 
(c)     a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits;
 
(d)     a statement describing any available voluntary appeal procedures (if
any) and of the claimant’s right to obtain information about such procedures as
required by ERISA and a statement of the claimant’s right to bring an action
under Section 502(a) of ERISA following the denial of the claim upon review;
 
(e)     in the case of a claim for benefits due to the Participant’s Disability,
if an internal rule, guideline, protocol or other similar criterion is relied
upon in making the adverse determination, either the specific rule, guideline,
protocol or other similar criterion; or a statement that such rule, guideline,
protocol or other similar criterion was relied upon in making the decision and
that a copy of such rule, guideline, protocol or other similar criterion will be
provided free of charge upon request;
 
(f)     in the case of a claim for benefits due to a Participant’s Disability,
if a denial of the claim is based on a medical necessity or experimental
treatment or similar exclusion or limit, an explanation of the scientific or
clinical judgment for the denial, an explanation applying the terms of the Plan
to the claimant’s medical circumstances or a statement that such explanation
will be provided free of charge upon request; and
 

 
33

--------------------------------------------------------------------------------

 

(g)     in the case of a claim for benefits due to a Participant’s Disability, a
statement regarding the availability of other voluntary alternative dispute
resolution options.
 
SECTION 10
 


 
LIMITATION OF ASSIGNMENT PAYMENTS TO LEGALLY
 
INCOMPETENT DISTRIBUTEE AND UNCLAIMED PAYMENTS
 
10.1     Anti-Alienation. No benefit which shall be payable under the Plan to
any person shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge same
shall be void.  No benefit shall in any manner be liable for, or subject to, the
debts, contracts, liabilities, engagements or torts of any person, nor shall it
be subject to attachment legal process for, or against, any person, and the same
shall not be recognized under the Plan, except to such extent as may be required
by law.  If any person who shall be entitled to any benefit under the Plan shall
become bankrupt or shall attempt to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge the benefit under the Plan, then the payment
of that benefit shall, in the discretion of the Plan Administrator, terminate
and in that event the Trustee shall hold or apply the same for the benefit of
such person, his spouse, children, other dependents or any of them in the manner
and proportion as the Plan Administrator shall determine.  Notwithstanding the
above, this Section shall not apply to a qualified domestic relations order (as
defined in Section 414(p) of the Code), and benefits may be paid pursuant to the
provisions of such an order.  The Plan Administrator shall develop procedures in
accordance with applicable federal regulations to determine whether a domestic
relations order is qualified, and, if so, the procedures for complying
therewith.
 
10.2     Exceptions to Anti-Alienation.  Notwithstanding any other provision of
the Plan, the benefit of a Participant shall be subject to legal process and may
be assigned, alienated or attached pursuant to a court judgment or settlement
provided:
 
(a)     such Participant is ordered or required to pay the Plan in accordance
with the following:
 
(1)     a judgment or conviction for a crime involving the Plan;
 
(2)     a civil judgment entered by a court in an action brought in connection
with a violation of part 4 of subtitle B of Title I of ERISA; or
 
(3)     a settlement agreement between such Participant and the Secretary of
Labor, in connection with a violation (or alleged violation) of part 4 of
subtitle B of Title I of ERISA by a fiduciary or any other person; and
 
(b)     the judgment, order, decree, or settlement agreement shall expressly
provide for the offset of all or part of the amount ordered or required to be
paid to the Plan against such Participant’s benefits under the Plan.
 

 
34

--------------------------------------------------------------------------------

 

10.3     Minors and Incompetents.  Whenever any benefit which shall be payable
under the Plan is to be paid to or for the benefit of any person who is then a
minor or determined to be incompetent by qualified medical advice, the Plan
Administrator need not require the appointment of a guardian or custodian, but
shall be authorized to cause the same to be paid over to the person having
custody of the minor or incompetent, or to cause the same to be paid to the
minor or incompetent without the intervention of a guardian or custodian, or to
cause the same to be paid to a legal guardian or custodian of the minor or
incompetent if one has been appointed or to cause the same to be used for the
benefit of the minor or incompetent.
 
10.4      Missing Recipients. If the Plan Administrator cannot ascertain the
whereabouts of any person to whom a payment is due under the Plan, the Plan
Administrator may direct that the payment and all remaining payments otherwise
due to the person be cancelled on the records of the Plan and the amount thereof
applied as a forfeiture in accordance with Plan Section 7.3, except that, in the
event the person later notifies the Plan Administrator of his whereabouts and
requests the payments due to him under the Plan, the Plan Sponsor shall
contribute to the Plan an amount equal to be paid to him as soon as
administratively feasible.
 
10.5     Non-Liability.  Any payment to a person, or to the legal representative
of a person in accordance with the provisions of this Plan, shall to the extent
thereof be in full satisfaction of all claims under this Plan against the
Trustee, the Plan Administrator and the Plan Sponsor, any of whom may require
such person as a condition precedent to such payment, to execute a receipt and
release therefor in such form as shall be determined by the Trustee, the Plan
Administrator, or the Plan Sponsor, as the case may be. The Plan Sponsor does
not guarantee the Trust, or any person entitled to a benefit under the Plan
against loss of or depreciation in value of any right or benefit that any of
them may acquire under the terms of this Plan. All of the benefits payable under
this Plan shall be paid or provided solely from the Trust, and the Plan Sponsor
does not assume any liability or responsibility for payment of such benefits.
 
SECTION 11
 


 
PROHIBITION AGAINST DIVERSION
 
At no time shall any part of the Fund be used for or diverted to purposes other
than the exclusive benefit of the Participants or their Beneficiaries, subject,
however, to the payment of all taxes and administrative expenses and subject to
the provisions of the Plan with respect to returns of contributions.  Expenses
incurred in the administration of the Plan shall be paid from the Trust, to the
extent permitted by ERISA, unless such expenses are paid by the Plan Sponsor;
provided, further, that the Plan Sponsor may be reimbursed by the Fund, to the
extent permitted by ERISA, for Plan expenses originally paid by the Plan
Sponsor.
 
SECTION 12
 


 
LIMITATION OF RIGHTS
 
Neither the Plan, the Trust nor the fact of Plan participation shall give any
Employee or other person any right except to the extent that the right is
specifically fixed under the terms of the Plan and the Fund is sufficient
therefor.  The establishment of the Plan shall not be construed
 

 
35

--------------------------------------------------------------------------------

 

to give any Employee a right to continue in the employ of a Plan Sponsor or as
interfering with the right of the Plan Sponsor to terminate the employment of
any Employee at any time.
 
SECTION 13
 


 
AMENDMENT AND TERMINATION
 
13.1     Right to Amend or Terminate Plan.  The Primary Sponsor reserves the
right at any time to modify, amend, or terminate the Plan or the Trust in whole
or in part by notice thereof in writing delivered to the Trustee; provided,
however,
 
(a)     that the Primary Sponsor shall have no power to modify or amend the Plan
in such manner as would cause or permit any portion of the funds held under the
Plan to be used for, or diverted to, purposes other than for the exclusive
benefit of Participants or their Beneficiaries, or as would cause or permit any
portion of any funds held under the Plan to become the property of a Plan
Sponsor;
 
(b)     the duties or liabilities of the Trustee shall not be increased without
the Trustee’s written consent; and
 
(c)     no amendment to the Plan that has the effect of increasing liabilities
of the Plan by reason of increases in benefits, establishment of new benefits,
changing the rate of benefit accrual, or changing the rate at which benefits
become vested and nonforfeitable may take effect in any Plan Year if the Funding
Target Attainment Percentage for the Plan Year is either
 
(1)     less than eighty percent (80%); or
 
(2)     eighty percent (80%) or more, but would be less than eighty percent
(80%) if the benefits attributable to the amendment were taken into account in
determining the Funding Target Attainment Percentage;
 
provided, however that the restriction in this Subsection shall not apply (i) as
of the later of the first day of the Plan Year or the effective date of the
amendment  upon payment by the Plan Sponsor of a contribution to the Trust (in
addition to any minimum required contribution under Code Section 430) equal to,
in the case of Paragraph (1), the amount of the increase in the funding target
of the Plan (under Code Section 430) for the Plan Year attributable to the
amendment, or in the case of Paragraph (2), the amount sufficient to result in a
Funding Target Attainment Percentage of eighty percent (80%) or greater; or (ii)
to an amendment that increases benefits under a formula that is not based on a
Participant’s compensation, but only if the rate of increase in benefits does
not exceed the contemporaneous rate of increase in average wages of Participants
covered by the amendment.
 
In the event of termination of the Plan, the benefit of each Participant who is
a former or present highly compensated employee as defined in Code Section
414(q) is limited to a benefit that is non-discriminatory under Code Section
401(a)(4).  No modifications or amendments shall have the effect of
retroactively changing or depriving Participants or Beneficiaries of rights
 

 
36

--------------------------------------------------------------------------------

 

already accrued under the Plan.  No Plan Sponsor other than the Primary Sponsor
shall have the right to so modify, amend or terminate the Plan or the Trust.
 
13.2     Right to Terminate by Adopting Affiliate.  Each Plan Sponsor, other
than the Primary Sponsor, shall have the right to terminate its participation in
the Plan and Trust by the adoption of a resolution of its board of directors or
other appropriate governing body and the giving of notice in writing to the
Primary Sponsor and the Trustee, unless the termination would result in the
disqualification of the Plan or the Trust as to any other Plan Sponsor.  If
contributions by or on behalf of a Plan Sponsor completely and permanently
cease, the Plan and Trust shall be deemed terminated as to such Plan Sponsor,
provided, however, that if contributions of a Plan Sponsor completely and
permanently cease in connection with a bankruptcy proceeding where that Plan
Sponsor is the bankrupt entity, such circumstances, in and of themselves, shall
not cause any portion of the Plan and Trust to be deemed terminated.  In the
event of the termination of the Plan, the benefits payable to any “highly
compensated employee,” as defined in Code Section 414(q), is limited to an
amount that is nondiscriminatory under Code Section 401(a)(4).
 
13.3     Notice of Termination.  In the event that the Primary Sponsor shall
desire to terminate the Plan, within meaning of Section 4041 of ERISA, the Plan
Administrator shall notify the PBGC, each Participant, each Beneficiary, and
each other affected party of the proposed termination of the Plan in accordance
with the provisions of the Single-Employer Pension Plan Amendments Act of 1986
(“SEPPAA”) and regulations issued by the PBGC thereunder.  Amounts paid from the
Fund pursuant to a termination of the Plan and final distribution of the Fund
shall be in accordance with Section 13.4 of the Plan, subject to SEPPAA and
regulations issued by the PBGC thereunder.
 
13.4     Priority Categories. In the event of the termination of the Plan in
accordance with Section 4041 of ERISA, the assets of the Plan shall be
distributed in accordance with Section 4044 of ERISA and any regulations issued
thereunder.  In order that the assets of the Plan may be properly allocated, the
total benefits payable under the Plan shall be divided with respect to each
affected Participant among the priority categories (a) through (g) set forth
below.  Each affected Participant’s benefit assigned to a particular priority
category shall then be separated between basic benefits and non-basic
benefits.  The Plan Administrator shall then value each type of benefit in each
priority category in accordance with the valuation factors prescribed by the
PBGC, and shall then allocate the assets of the Plan sequentially to the
following priority categories:
 
(a)     That portion, if any, of each Participant’s Accrued Benefit which is
derived from his voluntary employee contributions.
 
(b)     That portion, if any, of each Participant’s Accrued Benefit which is
derived from his mandatory employee contributions.
 
(c)     Those benefits, excluding any increases in such benefits resulting from
Plan amendments during the preceding five (5) years, payable as an annuity under
the terms of the Plan to all Participants and Beneficiaries:
 

 
37

--------------------------------------------------------------------------------

 

(1)     to whom benefits have been in pay status for at least three (3) years
prior to the date of the Plan’s termination, taking the lowest benefit in pay
status during such three (3) year period, and
 
(2)     to whom benefits (other than those described in the foregoing priority
(c)(1)) would have been in pay status as of the beginning of such three (3) year
period had an eligible Participant actually retired on a retirement date prior
to the beginning of such three (3) year period, as if such benefits had
commenced as a Normal Fund Payment as of the beginning of such three (3) year
period.
 
(d)     Those basic benefits, other than those benefits payable pursuant to the
foregoing priority categories (b) and (c) to which Participants or their
Beneficiaries are entitled, or would be, entitled if their employment were
terminated on the date of the Plan’s termination, to the extent such benefits
are guaranteed by the PBGC.  For purposes of this Section, the term “basic
benefits” means the type of benefits which are, or would be, guaranteed under
Section 4022 of ERISA and the regulations issued thereunder, without regard to
the limitations set forth in Section 4022(b) of ERISA.
 
(e)     All other benefits payable in which such Participant is vested as of the
date of its termination; provided, however, that if the Plan assets are
insufficient to satisfy in full the benefits provided pursuant to this priority
category (e), the available assets shall be allocated in accordance with Section
13.6 of the Plan.
 
(f)     All other benefits provided for under the Plan.
 
(g)     If any assets remain as a result of actuarial error after complete
allocation pursuant to this Section 13.4, such remaining assets shall be paid to
the terminating Plan Sponsor.
 
13.5     Insufficient Assets. In the event Plan assets shall be insufficient to
provide in full the benefits of the entire class of individuals described within
any priority category other than priority category (e), the available assets for
such class shall be allocated among the Participants of that class and their
Beneficiaries, pro rata among such individuals on the basis of the present value
(as of the Participating Plan’s termination date) of their respective benefits
as described in such Section 4044.
 
13.6     Insufficient Assets for Category (e) In the event that the assets
available for allocation under Section 13.4(e) are insufficient to satisfy in
full the benefits of Participants described within that Section, the available
assets for such class shall be allocated on the basis of the benefits of
Participants of that class and their Beneficiaries, based upon the Plan as in
effect at the beginning of the five (5) year period ending on the date of
termination; or, if additional assets remain available for allocation under such
Section 13.4(e), the available assets shall be allocated on the basis of the
Plan as amended by the most recent amendment to the Plan effective during such
five (5) year period, under which the assets available for allocation are
sufficient to satisfy in full the benefits of the class of individuals described
in Section 13.4(e) and any assets thereafter remaining to be allocated under
such Section 13.4(e) shall be allocated on the basis of
 

 
38

--------------------------------------------------------------------------------

 

the Plan as amended by the next succeeding amendment to the Plan effective
during such five (5) year period.
 
13.7     Benefits Payable.  The Plan Administrator may direct that any benefit
payable in accordance with Section 13.4 shall be provided through the
continuance of the existing Trust or through the purchase of annuity contracts
from an insurance company, or by a combination thereof.
 
13.8     Merger or Consolidation.  In the case of any merger or consolidation of
the Plan with, or any transfer of the assets or liabilities of the Plan to any
other plan qualified under Code Section 401, the terms of the merger,
consolidation or transfer shall be such that each Participant in the Plan would
receive (in the event of termination of the Plan or its successor immediately
thereafter) a benefit which is no less than the benefit which such Participant
would have received in the event of termination of the Plan immediately before
the merger, consolidation or transfer.
 
13.9     Full Vesting.  Subject to the limitations on entitlements to benefits
contained in this Section 13 and in Section 14 of the Plan, in the event of the
termination or partial termination of the Plan, each affected Participant’s
Accrued Benefit as of the date of such termination or partial termination, to
the extent funded as of such date, shall be fully vested, notwithstanding the
provisions of Section 7.3.
 
13.10     Elimination of Benefits. A Plan amendment--
 
(a)     which eliminates or reduces an early retirement benefit, if any, or
which eliminates or reduces a retirement-type subsidy (as defined in regulations
issued by the Department of the Treasury), if any, or
 
(b)     which eliminates an optional form of benefit,
 
shall not be effective with respect to benefits attributable to service before
the amendment is adopted.  In the case of a retirement-type subsidy described in
Subsection (a) of this Section, this Section shall be applicable only to a
Participant who satisfies, either before or after the amendment, the
preamendment conditions for the subsidy.
 
13.11     Assumption of Plan; Transfer of Assets.  If the Primary Sponsor merges
or consolidates with or into a corporation, or if substantially all of the
assets of the Primary Sponsor are transferred to another business, the Plan
hereby created shall terminate on the effective date of such merger,
consolidation or transfer.  However, if the surviving corporation resulting from
such merger or consolidation, or the business to which the Primary Sponsor’s
assets have been transferred, adopts this Plan, it shall continue and such
corporation or business shall succeed to all rights, powers and duties of the
Primary Sponsor hereunder.  The employment of any Employee who continues in the
employ of such successor corporation or business shall not be deemed to have
been terminated for any purpose hereunder.
 
In no event shall this Plan be merged or consolidated with any other plan, nor
shall there be any transfer of assets or liabilities from this Plan to any other
plan, unless immediately after such merger, consolidation or transfer, each
Participant’s benefits, if such other plan were then to terminate, are at least
equal to or greater than the benefits to which the Participant would have
 

 
39

--------------------------------------------------------------------------------

 

been entitled, had this Plan been terminated immediately before such merger,
consolidation, or transfer.
 
Notwithstanding any other provision hereof to the contrary, to the extent
specified in a resolution of the board of directors of the Primary Sponsor, or
such person or persons to whom authority has been delegated by such board of
directors,  assets and liabilities in an amount determined by the Actuary may be
transferred to another company’s qualified plan.  Thereafter, the Primary
Sponsor and the Plan shall be completely discharged of all obligations to a
Participant, the company to which an employee is transferred and the plan to
which assets are transferred.
 
SECTION 14
 


 
ADOPTION OF PLAN BY AFFILIATES
 
Any trade or business related to the Primary Sponsor by function or operation
and any Affiliate, if the trade or business or Affiliate is authorized to do so
by a written direction adopted by the Primary Sponsor, may adopt the Plan and
Trust by action of the trade of business or Affiliate.  Any adoption shall be
evidenced by certified copies of the resolutions indicating the adoption and by
the execution of the Trust by the adopting trade or business or Affiliate.  The
resolution shall state the Effective Date for the purpose of the adopting trade
or business Affiliate and, for the purpose of Code Section 415, the limitation
year as to the adopting trade business or Affiliate.  However, if the Plan and
Trust as adopted by a trade or business or Affiliate under the foregoing
provisions shall fail to receive the initial approval of the Internal Revenue
Service as a qualified Plan and Trust, any contributions by the adopting trade
or business or Affiliate after payment of all expenses will be returned to the
adopting trade or business or Affiliate free of any trust, and the Plan and
Trust shall terminate as to the adopting trade or business or Affiliate.
 
SECTION 15
 


 
QUALIFICATION AND RETURN OF CONTRIBUTIONS
 
15.1     Initial Qualification. If the Plan and the related Trust fail to
receive the initial approval of the Internal Revenue Service as a qualified
plan, within one (1) year after the date of denial of qualification, the
contribution by a Plan Sponsor after payment of all expenses will be returned to
the Plan Sponsor of the Plan and the Trust, and the Plan and Trust shall
thereupon terminate.
 
15.2     Return of Contributions. All contributions to the Plan are conditioned
upon deductibility under Code Section 404.  To the extent permitted by the Code
and other applicable laws and regulations thereunder, upon a Plan Sponsor’s
request, a contribution which was made by a mistake-in-fact, or conditioned upon
initial qualification or upon the deductibility of the contribution under
Section 404 of the Code shall be returned to a Plan Sponsor within one (1) year
after the payment of the contribution, the denial of the qualification, or the
disallowance of the deduction (to the extent disallowed), whichever is
applicable.  The amount to be returned to the Plan Sponsor shall be the excess
of the contribution above the amount that would have been contributed had the
mistake of fact or the mistake in determining the deduction not occurred, less
 

 
40

--------------------------------------------------------------------------------

 

any net loss attributable to such excess.  Any net income attributable to such
excess shall not be returned to the Plan Sponsor.  In the event of a
contribution which was conditioned upon initial qualification of the Plan, the
amount to be returned to the Plan sponsor shall be all of the assets of the
Fund.
 
SECTION 16
 


 
INCORPORATION OF SPECIAL LIMITATIONS
 
Appendices A, B, C and D to the Plan attached hereto are hereby incorporated by
reference and the provisions of the same shall apply notwithstanding anything to
the contrary herein.
 
[Signature is on the following page.]
 


 

 
    41

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Primary Sponsor has caused this indenture to be executed
as of the day and year first above written.
 


RUBY TUESDAY, INC.


By:     /s/ Samuel E. Beall, III


Title:  Chairman, CEO and President
ATTEST:


By:     /s/ Scarlett May


Title:  VP, General Counsel and
Secretary                                                                


[CORPORATE SEAL]











 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 


 
LIMITATION ON BENEFITS
 
SECTION 1
 
(a)     Notwithstanding any other provision of the Plan, in no event shall the
annual pension benefit of a Participant attributable to Plan Sponsor
contributions and payable as a straight life annuity at Normal Retirement Age
exceed the lesser of (1) the dollar limit in effect under Code Section
415(b)(1)(A) $160,000, subject to adjustment in accordance with regulations
issued by the Secretary of Treasury or other applicable provision of law,
provided that any adjustment shall be effective as of January 1 of each calendar
year and shall be applicable with respect to the limitation year ending with or
within each calendar year or (2) 100% of the Participant’s average Annual
Compensation for the three consecutive calendar years during which (A) he was a
Participant and (B) his aggregate Annual Compensation from a Plan Sponsor was
the highest (the “High Consecutive Three Years”).  For purposes of determining a
Participant’s High Consecutive Three Years, any “break in service,” within the
meaning of Treas. Reg. Section 1.415(b)-1(a)(5)(iii), will be disregarded.
 
(b)     Effective July 1, 2008, the limitations in Section 1(a) shall be
adjusted annually permitting an increase in a Participant’s periodic payments
effective for payments due on or after January 1 of the limitation year for
which the increase in the limitation year is effective.  The adjusted limitation
in Section 1 shall be equal to the greater of the amount that would be permitted
without regard to the adjustment multiplied by a fraction, the numerator of
which is the limitation under Section 1(a)(1) or Section 1(a)(2), whichever is
less, taking into account the adjustment and the denominator of which is the
limitation in effect for the immediately preceding limitation year.
 
(1)     The limitation under Section 1(a)(1) shall be adjusted for each
limitation year by multiplying the limitation applicable for the immediately
preceding limitation year by an annual adjustment factor, with any result that
is not a multiple of $5,000 rounded down to the next lowest multiple of
$5,000.  For purposes of this Section 1(b)(1), the “annual adjustment factor” is
a fraction, the numerator of which is the value of the applicable index for the
calendar quarter ending September 30 of the calendar year preceding the calendar
year for which the adjustment is being made and the denominator of which is the
value of such index for the calendar quarter beginning July 1, 2001; provided
that if the fraction determined under this sentence is less than one (1), then
such fraction shall be deemed to be equal to (1).
 
(2)     The limitation under Section 1(a)(2) shall be adjusted for each
limitation year after the Participant’s termination of employment by multiplying
the limitation applicable for the immediately preceding limitation year by an
annual adjustment factor.  For purposes of this Section 1(c), the “annual
adjustment factor” is a fraction, the numerator of which is the value of the
“applicable index” for the calendar quarter ending September 30 of the calendar
 

A-1
 
 

--------------------------------------------------------------------------------

 

year preceding the calendar year for which the adjustment is being made and the
denominator of which is the value of such index for the September 30 of the
calendar year prior to the calendar year used in the numerator; provided that if
the fraction determined under this sentence is less than one (1), then such
fraction shall be deemed to be equal to one (1) and the adjustment factor for
future calendar years will be determined in accordance with revenue rulings,
notices, or other published guidance prescribed by the Commissioner of the
Internal Revenue Service and published in the Internal Revenue Bulletin.  Any
rehired Participant’s High Consecutive Three Years will be the amount determined
under Section 1(a)(2) or, if greater, the amount determined under Treas. Reg.
Section 1.415(d)-1(a)(2)(iii).
 
(3)     For purposes of this Section 1(b), the “applicable index” is determined
consistent with the procedures to adjust benefit amounts under Section
215(i)(2)(A) of the Social Security Act (92 P.L. 336).
 
(c)     For purposes of determining the annual pension benefit due to Plan
Sponsor contributions, a Participant will be treated as having elected a
straight life annuity for his own life commencing on the same date as the form
of benefit chosen by the Participant, which annuity is the actuarial equivalent
of the form of benefit chosen by the Participant.
 
(1)     For purposes of this Subsection (c), the actuarial equivalent of the
Participant’s chosen form of benefit will be determined by whichever of the
following factors results in the largest equivalent straight life annuity:
 
(A)     for benefits to which Code Section 417(e)(3) does not apply the
actuarially equivalent straight life annuity benefit is the greater of:
 
(i)     the annual amount of the straight life annuity (if any) payable to the
Participant under the Plan commencing at the same annuity starting date as the
form of benefit payable to the Participant; or
 
(ii)    the annual amount of the straight life annuity commencing at the same
annuity starting date that has the same actuarial present value as the form of
benefit payable to the Participant, computed using a five percent (5%) interest
assumption and the applicable mortality table described in Treas. Reg. Section
1.417(e)-1(d)(2) for that annuity starting date.
 
(B)     for benefits to which Code Section 417(e)(3) applies, the actuarial
equivalent straight life annuity is the annual amount of the straight life
annuity commencing at the annuity starting date that has the same actuarial
present value as the particular form of benefit payable
 

A-2
 
 

--------------------------------------------------------------------------------

 

computed using whichever of the following factors yields the greatest benefit:
 
(i)     the interest rate and mortality table, or tabular factor, specified in
the Plan;
 
(ii)    a five and a half percent (5.5%) interest rate assumption and the
applicable mortality table for the distribution under Treas. Reg. Section
1.417(e)-1(d)(2); or
 
(iii)   the applicable interest rate for the distribution under Treas. Reg.
Section 1.417(e)-1(d)(3) and the applicable mortality table for the distribution
under Treas. Reg. Section 1.417(e)-1(d)(2), with the amount so computed divided
by 1.05.
 
Notwithstanding the foregoing, for distributions to which Code Section 417(e)(3)
applies which have annuity starting dates in the Plan Years beginning in 2004 or
2005, except as provided in Section 101(d)(3) of the Pension Funding Equity Act
of 2004 (108 P.L. 218), the actuarial equivalent straight life annuity is the
annual amount of the straight life annuity commencing at the annuity starting
date that has the same actuarial present value as the particular form of benefit
payable, computed using the interest rate and mortality table (or tabular
factor) specified in the Plan or a five and a half percent (5.5%) interest rate
assumption and the applicable mortality table for the distribution under Treas.
Reg. Section 1.417(e)-1(d)(2), whichever yields the greater benefit.
 
(2)     For purposes of the adjustments under paragraph (1) of this Subsection
(c) above, the following benefits are not taken into account:
 
(A)     Survivor benefits payable to a surviving spouse under a qualified joint
and survivor annuity (as defined in Code Section 417(b)), whether or not such
qualified joint and survivor annuity is paid in conjunction with some other form
of benefit (such as a single-sum distribution), to the extent that such benefits
would not be payable if the participant’s benefit were not paid in the form of a
qualified joint and survivor annuity.
 
(B)     Ancillary benefits (other than a social security supplement described in
Code Section 411(a)(9) and Treas. Reg. Section 1.411(a)-7(c)(4)) that are not
directly related to retirement benefits, such as preretirement disability
benefits not in excess of the qualified disability benefit, preretirement
incidental death benefits (including a qualified preretirement survivor
annuity), and post-retirement medical benefits.
 
(3)     Notwithstanding the preceding provisions of this Section 1, no
adjustment is required to a benefit that is paid in a form that is not a
straight life annuity to take into account the inclusion in that form of an
automatic benefit
 

A-3
 
 

--------------------------------------------------------------------------------

 

increase feature if the benefit is paid in a form to which Code Section
417(e)(3) does not apply and the form of benefit, without regard to the
automatic benefit increase feature, satisfies the requirements of Code Section
415(b) and this Appendix.  If the form of benefit without regard to the
automatic benefit increase feature is not a straight life annuity, then the
limitations in Sections 1(a)(1) and (2) are applied by reducing the limitation
applicable at the annuity starting date to an actuarially equivalent amount
(determined using the assumptions specified in paragraph (1)(A)(ii) of this
section) that takes into account the death benefits under the form of benefit
(other than the survivor portion of a qualified joint and survivor
annuity).   For purposes of this paragraph (3), an “automatic benefit increase
feature” is included in a form of benefit if that form provides for automatic,
periodic increases to the benefits paid in that form, such as a form of benefit
that automatically increases the benefit paid under that form annually according
to a specified percentage or objective index, or a form of benefit that
automatically increases the benefit paid in that form to share favorable
investment returns on Plan assets.
 
SECTION 2
 
If annual pension benefits to a Participant commence before the Participant
attains age 62, the limitation under Section 1(a)(1) of this Appendix shall be
age-adjusted as provided in this Section 2.  The age-adjusted limit is
determined as the actuarial equivalent of the annual amount of a straight life
annuity commencing on the annuity starting date that has the same actuarial
present value as a deferred straight life annuity commencing at age 62, where
annual payments under the straight life annuity commencing at age 62 are equal
to the adjusted Section 1(a)(1) limitation and where the actuarial equivalent
straight life annuity is computed assuming a five percent (5%) interest rate and
the applicable mortality table that is effective for that annuity starting date
under Treas. Reg. Section 1.417(e)-1(d)(2) (expressing the Participant’s age
based on completed calendar months as of the annuity starting date).  However,
if the Plan has an immediately commencing straight life annuity payable at both
age 62 and the age of benefit commencement, the age-adjusted limitation shall be
the lesser of the age-adjusted limitation described in the immediately preceding
sentence or the adjusted Section 1(a)(1) limitation multiplied by the ratio of
the annual amount of the immediately commencing straight life annuity under the
Plan to the annual amount of the straight life annuity under the Plan commencing
at age 62, with both annual amounts determined using the Plan factors for
determining the Accrued Benefit of the Participant and without applying the
limitation rules under this Appendix.  No adjustment for mortality shall be
taken into account in performing the first calculation required by this Section
2 to the extent permitted by Treas. Reg. Section
1.415(b)-1(d)(2).  Notwithstanding any of the foregoing provisions of this
Section 2 to the contrary, the age adjusted dollar limit may no decrease on
account of an increase in age or the performance of additional service by the
Participant.
 
SECTION 3
 
If annual pension benefits to a Participant commence after the Participant
attains age 65, the limitation under Section 1(a)(1) of this Appendix shall be
age-adjusted as provided in this Section 3.  The age-adjusted limitation is
determined as the actuarial equivalent of the annual
 

A-4
 
 

--------------------------------------------------------------------------------

 

amount of a straight life annuity commencing on the annuity starting date that
has the same actuarial present value as a straight life annuity commencing at
age 65, where annual payments under the straight life annuity commencing at age
65 are equal to the adjusted Section 1(a)(1) limitation and where the actuarial
equivalent straight life annuity is computed using a five percent (5%) interest
rate and the applicable mortality table under Treas. Reg. Section 417(e)-1(d)(2)
that is effective for that annuity starting date (expressing the Participant’s
age based on completed calendar months as of the annuity starting
date).  However, if the Plan has an immediately commencing straight life annuity
payable as of the Annuity Starting Date and an immediately commencing straight
life annuity payable at age 65, the age-adjusted limitation shall be the lesser
of the age-adjusted limitation described in the immediately preceding sentence
or the adjusted Section 1(a)(1) limitation multiplied by the adjustment ratio,
which is equal to the ratio of the “adjusted immediately commencing straight
life annuity” described in Treas. Reg. Section 1.415(b)-1(e)(ii) to the
“adjusted age 65 straight life annuity” described in Treas. Reg. Section
1.415(b)-(1)(e)(iii).  No adjustment for mortality shall be taken into account
in performing the first calculation required by this Section 3 to the extent
permitted by Treas. Reg. Section 1.415(b)-1(e)(2).
 
SECTION 4
 
In the case of a Participant who has less than ten (10) years of participation
in the Plan, as determined under Treas. Reg. Section 1.415(b)-1(g), the
limitation under Section 1(a)(1) of this Appendix shall be determined by
multiplying the otherwise applicable limit by a fraction, the numerator of which
is the number of years (or part thereof) of participation in the Plan and the
denominator of which is ten (10).  In the case of a Participant who has less
than ten (10) years of Credited Service, the limitation under Section 1(a)(2) of
this Appendix shall be determined by multiplying the otherwise applicable limit
by a fraction, the numerator of which is the number of years of Credited Service
(or part thereof) with a Plan Sponsor and the denominator of which is ten
(10).  Notwithstanding the above, in no event shall the limitations contained in
this Subsection reduce the limitations referred to in Section 1(a) of this
Appendix to an amount less than one-tenth (1/10) of the applicable limitation
provided in Section 1(a) (as determined without regard to this Subsection). To
the extent provided in regulations promulgated by the Secretary of the Treasury,
this Section shall be applied separately with respect to each change in the
benefit structure of the Plan.
 
SECTION 5
 
If a Participant is a participant in any other defined benefit pension plan
sponsored by Plan Sponsor and its Affiliates, his pension benefit under that
plan shall be aggregated with his projected benefit under the Plan to the extent
required by Code Section 415(f) and the regulations thereunder, and his benefit
under the Plan shall be reduced, if necessary, so that the aggregate of the
benefits does not exceed the foregoing limitations.
 
SECTION 6
 
For purposes of this Appendix, the term “limitation year” shall mean the Plan
Year unless a Plan Sponsor elects, by adoption of a written resolution, to use
any other twelve-month period in accordance with regulations issued by the
Secretary of the Treasury.
 

A-5
 
 

--------------------------------------------------------------------------------

 



 
SECTION 7
 
For purposes of applying the limitations of this Appendix, all defined benefit
plans now or previously maintained or deemed to be maintained by a Plan Sponsor
shall be treated as one defined benefit plan to the extent required by Code
Section 415(f) and the regulations thereunder.
 
SECTION 8
 
In the event that the limitations set forth in this Appendix are exceeded with
respect to a Participant for a particular limitation year, the Plan
Administrator shall, in writing, direct the Trustee to take such actions as are
permitted by the Internal Revenue Service for the correction of such errors as
the Plan Administrator shall deem appropriate, specifying in each case the
amount or amounts of contributions involved.
 
SECTION 9
 
For purposes of applying the limitations set forth in this Appendix, the term
“Plan Sponsor” shall be deemed to mean the Plan Sponsor, its Affiliates, and any
other corporations which are members of the same controlled group of
corporations (as described in Code Section 414(b), as modified by Code Section
415(h)) with a Plan Sponsor, any other trades or businesses under common control
(as described in Code Section 414(c), as modified by Code Section 415(h)) with a
Plan Sponsor, any other corporations, partnerships or other organizations which
are members of an affiliated service group (within the meaning of Code Section
414(m)) with the Plan Sponsor and any other entity required to be aggregated
with a Plan Sponsor pursuant to regulations under Code Section 414(o).  For
purposes of applying the limitations set forth in this Appendix, where a defined
benefit plan provides for employee contributions, the annual benefit
attributable to those contributions is not taken into account, but those
contributions are considered a separate defined contribution plan maintained by
the Plan Sponsor which is subject to the limitations set forth in this Appendix.
 
SECTION 10
 
Effective for the limitation year commencing July 1, 2008, the definition of
Annual Compensation for a year that is used for purposes of applying the
limitations of this Appendix shall not reflect Annual Compensation for a
limitation year that is in excess of the Annual Compensation Limit that applies
to that year.  Notwithstanding the foregoing, the application of the rules under
this Appendix shall not reduce the Accrued Benefit of a Participant determined
under the provisions of the Plan addressing these annual limitations that were
in effect immediately prior to the provisions of this Appendix.  However, any
additional accruals following July 1, 2008 shall not be recognized unless and
until the sum of the Participant’s grandfathered benefit and additional future
accruals satisfy the limitations under this Appendix.
 

A-6
 
 

--------------------------------------------------------------------------------

 



 
SECTION 11
 
The provisions of this Appendix shall be construed in a manner consistent with
the provisions of Treas. Reg. Section 1.415(a)-1 et. seq. and any successor
guidance.  The foregoing provisions of this Appendix shall be interpreted in a
manner consistent with the corresponding provisions of Treas. Reg. Section
1.415(a)-1 et. seq. except to the extent such corresponding provisions suggest
an alternative methodology.  To the extent the foregoing provisions of this
Appendix do not specify a method of application where more than one application
is permissible, the default application under Treas. Reg. Section 1.415(a)-1 et.
seq. shall apply.
 
SECTION 12
 
The provisions of this Appendix are generally effective July 1, 2008, except as
otherwise provided in the foregoing provisions of this Appendix.  The
limitations set forth in the Plan prior to July 1, 2008 shall be applicable to
limitation years ending prior to July 1, 2008, except to the extent expressly
provided in the foregoing provisions of this Appendix.
 



A-7
 
 

--------------------------------------------------------------------------------

 

APPENDIX B
 


 
TOP HEAVY PROVISIONS
 
SECTION 1
 
As used in this Appendix B, the following words shall have the following
meanings:
 
(a)     “Determination Date” means, with respect to any Plan Year, the last day
of the preceding Plan Year, or, in the case of the first Plan Year, means the
last day of the first Plan Year.
 
(b)     “Key Employee” means an Employee or former Employee (including a
Beneficiary of a Key Employee or former Key Employee) who at any time during the
Plan Year containing the Determination Date was:
 
(1)     an officer of the Plan Sponsor or any Affiliate whose Annual
Compensation was greater than $130,000 (as adjusted for changes in the cost of
living as provided in regulations issued by the Secretary of the Treasury for
Plan Years beginning after December 31, 2002), where the term “officer” means an
administrative executive in regular and continual service to the Plan Sponsor or
an Affiliate; provided, however, that in no event shall the number of officers
exceed the lesser of (A) fifty (50) employees; or (B) the greater of (I) three
(3) employees or (II) ten percent (10%) of the number of Employees during the
Plan Year, with any non-integer being increased to the next integer.  If for any
year, no officer of the Plan Sponsor meets the requirements of this Paragraph
(1), the highest paid officer of the Plan Sponsor for the Plan Year shall be
considered an officer for purposes of this Paragraph (1);
 
(2)     an owner of more than five percent (5%) of the outstanding stock of the
Plan Sponsor or an Affiliate or more than five percent (5%) of the total
combined voting power of all stock of the Plan Sponsor or an Affiliate; or
 
(3)     an owner of more than one percent (1%) of the outstanding stock of the
Plan Sponsor or an Affiliate or more than one percent (1%) of the total combined
voting power of all stock of the Plan Sponsor or an Affiliate, and who in such
Plan Year had Annual Compensation from the Plan Sponsor and all of its
Affiliates of more than $150,000.
 
For purposes of determining ownership under Paragraphs (2) and (3) above, the
rules set forth in Code Section 318(a)(2) shall be applied as follows (i) in the
case of any Plan Sponsor or Affiliate which is a corporation, by substituting
five percent (5%) for fifty percent (50%) and, (ii) in the case of any Plan
Sponsor or Affiliate which is not a corporation, ownership in such Plan Sponsor
or Affiliate shall be determined in accordance with Treasury Regulations which
shall be based on principles similar to the principles of Code Section 318(a)(2)
as modified by clause (i) hereof.
 

B-1
 
 

--------------------------------------------------------------------------------

 

Employees other than Key Employees are sometimes referred to in this Appendix B
as “non-key employees.”
 
(c)     “Required Aggregation Group” means:
 
(1)      each plan of a Plan Sponsor and its Affiliates which qualifies under
Code Section 401(a) in which a Key Employee is a participant, and
 
(2)      each other plan of a Plan Sponsor and its Affiliates which qualifies
under Code Section 401(a) and which enables any plan described in Subsection (a)
of this Section to meet the requirements of Section 401(a)(4) or 410 of the
Code.
 
(d)     “Top-Heavy” means:
 
(A)     if the Plan is not included in a Required Aggregation Group, the Plan’s
condition in a Plan Year for which, as of the Determination Date:
 
(i)     the present value of the cumulative Accrued Benefits under the Plan for
all Key Employees exceeds 60 percent of the present value of the cumulative
Accrued Benefits under the Plan for all Participants; and
 
(ii)    the Plan when included in every potential combination, if any, with any
or all of:
 
(I)     any Required Aggregation Group, and
 
(II)    any plan of a Plan Sponsor which is not part of any Required Aggregation
Group and which qualifies under Code Section 401(a),
 
is part of a Top-Heavy Group (as defined in Paragraph (2) of this Subsection);
and
 
(B)     if the Plan is included in a Required Aggregation Group, the Plan’s
condition in a Plan Year for which, as of the Determination Date:
 
(i)     the Required Aggregation Group is a Top-Heavy Group (as defined in
Paragraph (2) of this Subsection); and
 
(ii)    the Required Aggregation Group when included in every potential
combination, if any, with any or all of the plans of a Plan Sponsor and its
Affiliates which are not part of the Required Aggregation Group and which
qualify under Code Section 401(a)
 

B-2
 
 

--------------------------------------------------------------------------------

 

is part of a Top-Heavy Group (as defined in Paragraph (2) of this Subsection).
 
(C)    For purposes of Subparagraphs (A)(i) and (B)(ii) of this Paragraph (1),
any combination of plans must satisfy the requirements of Code Sections
401(a)(4) and 410.
 
(2)     A group shall be deemed to be a Top-Heavy Group if:
 
(A)     the sum, as of the Determination Date, of the present value of the
cumulative accrued benefits for all Key Employees under all plans included in
such group exceeds
 
(B)     60 percent of a similar sum determined for all participants in such
plans.
 
(3)           (A)     For purposes of this Section, the present value of the
accrued benefit for any participant in a defined contribution plan as of any
Determination Date or last day of a plan year shall be the sum of:
 
(i)     as to any defined contribution plan other than a simplified employee
pension, the account balance as of the most recent valuation date occurring
within the plan year ending on the Determination Date or last day of a plan
year, and
 
(ii)    as to any simplified employee pension, the aggregate employer
contributions, and
 
(iii)   an adjustment for contributions due as of the Determination Date or last
day of a plan year.
 
In the case of a plan that is not subject to the minimum funding requirements of
Code Section 412, the adjustment in Clause (iii) of this Subparagraph (A) shall
be the amount of any contributions actually made after the valuation date but on
or before the Determination Date or last day of the plan year to the extent not
included under Clause (i) or (ii) of this Subparagraph (A); provided, however,
that in the first plan year of the plan, the adjustment in Clause (iii)
Subparagraph (A) shall also reflect the amount of any contributions made
thereafter that are allocated as of a date in such first Plan Year.  In the case
of a plan that is subject to the minimum funding requirements, the account
balance in Clause (i) of this Subparagraph (A) and the aggregate contributions
in Clause (i) of this Subparagraph (A) shall include contributions that would be
allocated as of a date not later than the Determination Date or last day of a
plan year, even though those amounts are not yet required to be contributed, and
the adjustment in Clause (iii) of this Subparagraph (A) shall be the amount of
any contribution actually made (or due to be made) after the valuation date to
the extent permitted by regulations or other guidance of general
 

B-3
 
 

--------------------------------------------------------------------------------

 

applicability and not otherwise included under Clause (i) or (ii) of this
Subparagraph (A).
 
(B)     For purposes of this Subsection, the present value of the accrued
benefit for any participant in a defined benefit plan as of any Determination
Date or last day of a plan year must be determined as of the most recent
valuation date which is within a 12-month period ending on the Determination
Date or last day of a plan year as if such participant terminated as of such
valuation date; provided, however, that in the first plan year of a plan, the
present value of the accrued benefit for a current participant must be
determined either (i) as if the participant terminated service as of the
Determination Date or last day of a plan year or (ii) as if the participant
terminated service as of such valuation date, but taking into account the
estimated accrued benefit as of the Determination Date or last day of a plan
year.  For purposes of this Subparagraph (B), the valuation date must be the
same valuation date used for computing plan costs for minimum funding,
regardless of whether a valuation is performed that year.  The actuarial
assumptions utilized in calculating the present value of the accrued benefit for
any participant in a defined benefit plan for purposes of this Subparagraph (B)
shall be established by the Plan Administrator after consultation with the
actuary for the plan, and shall be reasonable in the aggregate and shall comport
with the requirements set forth by the Internal Revenue Service in Q&A T-26 and
T-27 of Regulation Section 1.416-1.
 
(C)    For purposes of determining the present value of the cumulative accrued
benefit under a plan for any Participant in accordance with this Subsection, the
present value shall be increased by the aggregate distributions made with
respect to the Participant (including distributions paid on account of death to
the extent they do not exceed the present value of the cumulative accrued
benefit existing immediately prior to death) under each plan being considered,
and under any terminated plan which if it had not been terminated would have
been in a Required Aggregation Group with the Plan, during the 1-year period
ending on the Determination Date or the last day of the Plan Year that falls
within the calendar year in which the Determination Date falls.  In the case of
a distribution made with respect to a Participant made for a reason other than
severance from employment, death, or disability, this provision shall be applied
by substituting a 5-year period for the 1-year period.
 
(D)     For purposes of this Paragraph (3), participant contributions which are
deductible as “qualified retirement contributions” within the meaning of Code
Section 219 or any successor, as adjusted to reflect income, gains, losses, and
other credits or charges attributable thereto, shall not be considered to be
part of the accrued benefits under any plan.
 

B-4
 
 

--------------------------------------------------------------------------------

 

(E)     For purposes of this Paragraph (3), if any employee is not a Key
Employee with respect to any plan for any plan year, but such employee was a Key
Employee with respect to such plan for any prior plan year, any accrued benefit
for such employee shall not be taken into account.
 
(F)    For purposes of this Paragraph (3), if any Employee has not performed any
service for a Plan Sponsor or an Affiliate maintaining the plan during the
1-year period ending on the Determination Date, any accrued benefit for that
Employee shall not be taken into account.
 
(G)           (i)     In the case of an “unrelated rollover” (as defined below)
between plans which qualify under Code Section 401(a), (a) the plan providing
the distribution shall count the distribution as a distribution under
Subparagraph (C) of this Paragraph (3), and (b) the plan accepting the
distribution shall not consider the distribution part of the accrued benefit
under this Section; and
 
(ii)    in the case of a “related rollover” (as defined below) between plans
which qualify under Code Section 401(a), (a) the plan providing the distribution
shall not count the distribution as a distribution under Subparagraph (C) of
this Paragraph (3), and (b) the plan accepting the distribution shall consider
the distribution part of the accrued benefit under this Section.
 
For purposes of this Subparagraph (G), an “unrelated rollover” is a rollover as
defined in Code Section 402(a)(5) or 408(d)(3) or a plan-to-plan transfer which
is both initiated by the participant and made from a plan maintained by one
employer to a plan maintained by another employer where the employers are not
Affiliates.  For purposes of this Subparagraph (G), a “related rollover” is a
rollover as defined in Code Section 402(a)(5) or 408(d)(3) or a plan-to-plan
transfer which is either not initiated by the participant or made to a plan
maintained by the employer or an Affiliate.
 
SECTION 2
 
Notwithstanding anything contained in the Plan to the contrary, in any Plan Year
during which the Plan is Top-Heavy, a Participant’s interest in his Accrued
Benefit shall not vest at any rate which is slower than the following schedule,
effective as of the Anniversary Date in that Plan Year:
 

B-5
 
 

--------------------------------------------------------------------------------

 



 
Full Years of
Vesting Service
   
Percentage
Vested
One year or less
   
    0%
Two years
   
    20%
Three years
   
    40%
Four years
   
    60%
Five years
   
    100%
Six years or more
   
    100%



 
The schedule set forth above in this Section of Appendix B of the Plan shall be
inapplicable to a Participant who has failed to perform an Hour of Service after
the Determination Date on which the Plan has become Top-Heavy.  When the Plan
ceases to be Top-Heavy, the schedule set forth above in this Section of Appendix
B to the Plan shall cease to be applicable; provided however, that the
provisions of Section 7.5 of the Plan shall apply.
 
SECTION 3
 
(a)     Notwithstanding anything contained in the Plan to the contrary, and
except as otherwise provided in Subsection (b) of this Section, the Accrued
Benefit derived from Plan Sponsor contributions of each Participant who is not a
Key Employee, when expressed as an annual retirement benefit (as defined below),
shall not be less than the applicable percentage (as defined in Subsection (b)
of this Section) of the Participant’s average compensation (as defined in
Subsection (d) of this Section below).
 
(b)     For purposes of Subsection (a) of this Section, the term “applicable
percentage” means the lesser of:
 
                                                              (1)     percent
multiplied by the number of years of service (as defined in (c) below) with a
Plan Sponsor, or
 
                                                              (2)     20
percent.
 
(c) For purposes of this Section:
 
                                                              (1)     Except as
provided in Paragraph (2) of this Subsection (c), years of service shall be
determined under the rules of Paragraphs (4), (5), and (6) of Code Section
411(a).
 
                                                              (2)     A year of
service with a Plan Sponsor shall not be taken into account if:
 
                                                                             
(A)     the Plan was not Top-Heavy for any Plan Year ending during that year of
service,
 

B-6
 
 

--------------------------------------------------------------------------------

 
              
            
                                                                               (B)    
that year of service was completed in a Plan Year beginning before January 1,
1984, or
 
                                                                               (C)    
no Key Employees or former Key Employees accrued a benefit during any Plan Year
ending on that year of service.
 
                                                    (d)       (1)      For
purposes of Subsection (a) of this Section, “average compensation” means the
average of a Participant’s compensation (as defined in Paragraph (3) of this
Subsection) for each Plan Year in the Participant’s testing period (as defined
in Paragraph (2) of this Subsection).
 
                                                                    (2)     
(A)      A Participant’s testing period shall be the period of consecutive Plan
Years (not exceeding 5) during which the Participant had the greatest aggregate
compensation from a Plan Sponsor.
 
                                                                                (B)    
The Plan Years taken into account under Subparagraph (A) of this Paragraph (2)
shall not include years for which the Participant did not earn a year of service
under the rules of paragraphs (4), (5) and (6) of Code Section 411(a).
 
                                                                                (C)     
A Plan Year shall not be taken into account under Subparagraph (A) of this
Paragraph (2) if:
 
        (i)      that Plan Year ends before January 1, 1984, or
 
                (ii)     that Plan Year begins after the close of the last Plan
Year in which the Plan was Top-Heavy.
 
                                                                     (3)      For
purposes of this Subsection (d), “compensation” means a Participant’s Annual
Compensation calculated on the basis of a Plan Year.
 
                                                     (e)           (1)       For
purposes of Subsection (a) of this Section, the term “annual retirement benefit”
means a benefit payable annually in the form of a single life annuity (with no
ancillary benefits) beginning at Normal Retirement age.
 
                                                                     (2)      If
the Participant’s benefit under this Plan begins at a date other than his Normal
Retirement age, the Participant shall receive a benefit which is no less than
the Actuarial Equivalent of the annual retirement benefit provided under this
Section.
 
                                                      (f)          The minimum
Accrued Benefit described under this Section shall be provided to any Employee
who is otherwise eligible for participation in the Plan, even if:
 
                                                                      (1)    
The Employee fails to make mandatory employee contributions required as a
condition of participation in the Plan, or
 
                                                                      (2)    
The Employee’s compensation is less than a stated amount, or
 

B-7
 
 

--------------------------------------------------------------------------------

 
 
(3)
     The Employee is not employed by a Plan Sponsor or Affiliate on a given
date.

 


SECTION 4
 
Notwithstanding anything in the Plan to the contrary, this Appendix shall only
apply to the extent required by Code Section 416 including, without limitation,
Code Section 416(i)(4).
 



B-8
 
 

--------------------------------------------------------------------------------

 

APPENDIX C
 


 
ACTUARIAL EQUIVALENT FACTORS
 
Joint and Survivor and Contingent Annuitant Factors shall be as determined by
the following formulas for Employees retiring at age 65.
 
100% Continuation:
75% plus 1% for each year the contingent annuitant is older than the Employee
or, minus 1% for each year the contingent annuitant is younger than the
Employee.
   
75% Continuation:
80% plus 3/4% for each year the contingent annuitant is older than the Employee
or minus 3/4% for each year the contingent annuitant is younger than the
Employee.
   
50% Continuation:
86% plus 1/2% for each year the contingent annuitant is older than the Employee
or minus 1/2% for each year the contingent annuitant is younger than the
Employee.



The initial factor should be increased by .6% for each full year the Employee is
under age 65 and decreased by .6% for each full year the Employee is over age
65.  Age shall be determined as the age on the individual’s nearest birthday.
 
Table Illustrating the Factors at Various Ages
 
Participant’s
       Age       
Contingent
Annuitant’s
       Age       
100%
Continuance
75%
Continuance
50%
Continuance
         
65
70
.800
.837
.885
65
65
.750
.800
.860
65
60
.700
.762
.835
65
55
.650
.725
.810
62
64
.788
.833
.888
62
60
.748
.803
.868
60
62
.800
.845
.900
55
53
.790
.845
.910




C-1
 
 

--------------------------------------------------------------------------------

 



 
Guaranteed Period Option Factors
 
Age
120 Months
240 Months
     
65
       .910
       .740
64
       .917
       .756
63
       .924
       .772
62
       .931
       .788
61
       .938
       .804
60
       .945
       .820
59
       .952
       .836
58
       .959
       .852
57
       .966
       .868
56
       .973
       .884
55
       .980
       .900






Early Retirement and Terminated Employee Reduction Factors
 
(Plan Sections 5.1 and 7.2)
 
Age
Factor
   
64
          .930
63
          .860
62
          .790
61
   .720
60
   .650
59
   .620
58
   .590
57
   .560
56
   .530
55
   .500








C-2
 
 

--------------------------------------------------------------------------------

 

Social Security Adjustment Option Factors

 
Participant’s Age at Social Security Commencement
 
65
64
63
62
 
Years From
Benefit
Commencement to
Social Security
Commencement
 
1
2
3
4
5
6
7
8
9
10
 
(a)
 
 
Adjustment
Factor
 
0.886
0.787
0.701
0.626
0.560
0.502
0.451
0.406
0.366
0.331
 
(b)
 
Alternate
Adjustment
Factor
 
8.764
4.695
3.344
2.673
2.273
2.009
1.823
1.684
1.578
1.495
 
(a)
 
 
Adjustment
Factor
 
0.888
0.791
0.706
0.632
0.567
0.509
0.459
0.414
0.374
 
(b)
 
Alternate
Adjustment
Factor
 
8.957
4.790
3.406
2.719
2.309
2.039
1.847
1.705
1.597
 
(a)
 
 
Adjustment
Factor
 
0.891
0.795
0.712
0.638
0.573
0.516
0.466
0.421
 
(b)
 
Alternate
Adjustment
Factor
 
9.146
4.883
3.468
2.764
2.345
2.067
1.871
1.726
 
(a)
 
 
Adjustment
Factor
 
0.893
0.799
0.717
0.644
0.580
0.523
0.472
 
(b)
 
Alternate
Adjustment
Factor
 
9.332
4.975
3.528
2.808
2.379
2.095
1.895


These factors are multiplied by the estimated Social Security benefit payable at
the stated age and the result, plus the early retirement benefit payable under
the Plan, is the benefit payable until the selected age is attained.


The “Alternate Adjustment Factor” will be used if, under this form of benefit,
the Participant’s entire Accrued Benefit will be distributed on or before the
date that the Participant’s Social Security benefit is projected to commence.


These factors shall apply to Participants who retire on or after November 1,
2004.  The table in effect prior to the adoption of the SEVENTH AMENDMENT to the
Plan (as in effect prior to the November 1, 2004 restatement of the Plan) shall
apply to Participants who retired before such date.


Notwithstanding the foregoing, the amount of any form of payment calculated
under the table above titled “Social Security Adjustment Option Factors” shall
be no less than an amount determined using the actuarial equivalent factors set
forth in Section 1.2(b) of the Plan but only if such form of payment is
determined to be a nondecreasing annuity exempt from the requirements of Code
Section 417(e) by reason of Treasury Regulations Section 1.417(e)-1(d)(6).

C-3
 
 

--------------------------------------------------------------------------------

 

APPENDIX D
 
MINIMUM DISTRIBUTION REQUIREMENTS
 
SECTION 1
GENERAL RULES
 
(a)     Effective Date and Precedence. The provisions of this Appendix D will
apply for purposes of determining required minimum distributions for calendar
years beginning with the 2003 calendar year.  The provisions of this Appendix D
will take precedence over any inconsistent provisions of the Plan.
 
(b)    Requirements of Treasury Regulations Incorporated. All distributions
required under this Appendix D will be determined and made in accordance with
the Treasury Regulations promulgated under Code Section 401(a)(9).
 
(c)     TEFRA Section 242(b)(2) Elections. Notwithstanding the provisions of
this Appendix D, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
Section 242(b)(2) of TEFRA.
 
SECTION 2
TIME AND MANNER OF DISTRIBUTION
 
(a)     Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.
 
(b)    Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:
 
(1)     If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.
 
(2)      If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, then distributions to the Designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.
 
(3)      If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of
 

 
 D-1

--------------------------------------------------------------------------------

 

the calendar year containing the fifth anniversary of the Participant’s death.
 
(4)     If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 2(b), other
than this Section 2(b)(1), will apply as if the surviving spouse were the
Participant.
 
For purposes of this Section 2(b) and Section 5 of Appendix D, unless Section
2(b)(4) of this Appendix D applies, distributions are considered to begin on the
Participant’s Required Beginning Date. If Section 2(b) of this Appendix D
applies, distributions are considered to begin on the date distributions are
required to begin to the surviving spouse under Section 2(b)(1) of this Appendix
D. If distributions under an annuity purchased from an insurance company
irrevocably commence to the Participant before the Participant’s Required
Beginning Date (or to the Participant’s surviving spouse before the date
distributions are required to begin to the surviving spouse under Section
2(b)(1)), the date distributions are considered to begin is the date
distributions actually commence.
 
(c)     Form of Distribution. Unless the Participant’s interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the Required Beginning Date, as of the first Distribution Calendar
Year, distributions will be made in accordance with Sections 3, 4 and 5 of this
Appendix D.  If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the Code and
Treasury Regulations promulgated thereunder.  Any part of the Participant’s
interest which is in the form of an individual account as described in Code
Section 414(k) will be distributed in a manner satisfying the requirements of
Code Section 40l(a)(9) and Treasury Regulations promulgated thereunder that
apply to individual accounts.
 
SECTION 3
DETERMINATION OF AMOUNT
TO BE DISTRIBUTED EACH YEAR
 
(a)     General Annuity Requirements. If the Participant’s interest is paid in
the form of annuity distributions under the Plan, payments under the annuity
will satisfy the following requirements:
 
(1)      the annuity distributions will be paid in periodic payments made at
intervals not longer than one year;
 
(2)      the distribution period will be over a life (or lives) or over a period
certain not longer than the period described in Section 4 or 5 of this Appendix
D;
 
(3)      once payments have begun over a period certain, the period certain will
not be changed even if the period certain is shorter than the maximum permitted;
 
D-2

--------------------------------------------------------------------------------

 
 
                               (4)      payments will either be nonincreasing or
increase only as follows:
 
(A)     by an annual percentage increase that does not exceed the annual
percentage increase in a cost-of-living index that is based on prices of all
items and issued by the Bureau of Labor Statistics;
 
(B)      to the extent of the reduction in the amount of the Participant’s
payments to provide for a survivor benefit upon death, but only if the
Beneficiary whose life was being used to determine the distribution period
described in Section 4 of this Appendix D dies or is no longer the Participant’s
Beneficiary pursuant to a qualified domestic relations order within the meaning
of Code Section 414(p);
 
(C)      to provide cash refunds of employee contributions upon the
Participant’s death; or
 
(D)      to pay increased benefits that result from a Plan amendment.
 
(b)      Amount Required to be Distributed by Required Beginning Date. The
amount that must be distributed on or before the Participant’s Required
Beginning Date (or, if the Participant dies before distributions begin, the date
distributions are required to begin under Section 2(b)(1) or (2) of this
Appendix D) is the payment that is required for one payment interval.  The
second payment need not be made until the end of the next payment interval even
if that payment interval ends in the next calendar year.  Payment intervals are
the periods for which payments are received (e.g., bimonthly, monthly,
semi-annually, or annually).  All of the Participant’s benefit accruals as of
the last day of the first Distribution Calendar Year will be included in the
calculation of the amount of the annuity payments for payment intervals ending
on or after the Participant’s Required Beginning Date.
 
(c)      Additional Accruals After First Distribution Calendar Year. Any
additional benefits accruing to the Participant in a calendar year after the
first Distribution Calendar Year will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.
 
SECTION 4
REQUIREMENTS FOR ANNUITY DISTRIBUTIONS
THAT COMMENCE DURING PARTICIPANT’S LIFETIME
 
(a)      Joint Life Annuities Where the Beneficiary Is Not the Participant’s
Spouse.  If the Participant’s interest is being distributed in the form of a
joint and survivor annuity for the joint lives of the Participant and a
nonspouse Beneficiary, annuity payments to be made on or after the Participant’s
Required Beginning Date to the Designated Beneficiary after the Participant’s
death must not at any time exceed the applicable percentage of the annuity
payment for such period that would have been payable to the Participant using
the table set forth
 

 
D-3
 
 

--------------------------------------------------------------------------------

 

in Q&A-2 of Treasury Regulation Section 1.40l(a)(9)-6T.  If the form of
distribution combines a joint and survivor annuity for the joint lives of the
Participant and a nonspouse Beneficiary and a period certain annuity, the
requirement in the preceding sentence will apply to annuity payments to be made
to the Designated Beneficiary after the expiration of the period certain.
 
(b)      Period Certain Annuities. Unless the Participant’s spouse is the sole
Designated Beneficiary and the form of distribution is a period certain and no
life annuity, the period certain for an annuity distribution commencing during
the Participant’s lifetime may not exceed the applicable distribution period for
the Participant under the Uniform Lifetime Table set forth in Treasury
Regulation Section 1.401 (a)(9)-9 for the calendar year that contains the
annuity starting date.  If the annuity starting date precedes the year in which
the Participant reaches age 70, the applicable distribution period for the
Participant is the distribution period for age 70 under the Uniform Lifetime
Table set forth in Treasury Regulation Section 1.401(a)(9)-9 plus the excess of
70 over the age of the Participant as of the Participant’s birthday in the year
that contains the annuity starting date.  If the Participant’s spouse is the
Participant’s sole Designated Beneficiary and the form of distribution is a
period certain and no life annuity, the period certain may not exceed the longer
of the Participant’s applicable distribution period, as determined under this
Section 4(b), or the joint life and last survivor expectancy of the Participant
and the Participant’s spouse as determined under the Joint and Last Survivor
Table set forth in Treasury Regulation Section 1 .401(a)(9)-9, using the
attained ages of the Participant and the Participant’s spouse as of the birthday
of the Participant and the Participant’s spouse in the calendar year that
contains the annuity starting date.
 
SECTION 5
REQUIREMENTS FOR MINIMUM DISTRIBUTIONS WHERE
PARTICIPANT DIES BEFORE DATE DISTRIBUTIONS BEGIN
 
(a)       Participant Survived by Designated Beneficiary. If the Participant
dies before the date distribution of his or her interest begins and there is a
Designated Beneficiary, the Participant’s entire interest will be distributed,
beginning no later than the time described in Section 2(b)(1) or (2) of this
Appendix D, over the life of the Designated Beneficiary or over a period certain
not exceeding:
 
(1)      unless the annuity starting date is before the first Distribution
Calendar Year, the Life Expectancy of the Designated Beneficiary determined
using the Beneficiary’s age as of the Beneficiary’s birthday in the calendar
year immediately following the calendar year of the Participant’s death; or
 
(2)      if the annuity starting date is before the first Distribution Calendar
Year, the Life Expectancy of the Designated Beneficiary determined using the
Beneficiary’s age as of the Beneficiary’s birthday in the calendar year that
contains the annuity starting date.
 
(b)     No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will
 
 
D-4

--------------------------------------------------------------------------------

 
be completed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.
 
(c)     Death of Surviving Spouse Before Distributions to Surviving Spouse
Begin. If the Participant dies before the date distribution of his or her
interest begins, the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary, and the surviving spouse dies before distributions to
the surviving spouse begin, this Section 5 will apply as if the surviving spouse
were the Participant, except that the time by which distributions must begin
will be determined without regard to Section 2(b)(1) of this Appendix D.
 
SECTION 6
DEFINITIONS
 
As used in this Appendix D, the following words and phrases shall have the
meaning set forth below:
 
(a)     Designated Beneficiary. The individual who is designated as the
Beneficiary under Section 1.9 of the Plan and is the Designated Beneficiary
under Code Section 40l(a)(9) and Treasury Regulation Section 1.401(a)(9)-4,
Q&A-1.
 
(b)     Distribution Calendar Year. A calendar year for which a minimum
distribution is required.  For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date.  For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin pursuant to Section 2(b) of this Appendix D.
 
(c)      Life Expectancy. Life Expectancy as computed by use of the Single Life
Table in Treasury Regulations Section 1.401(a)(9)-9.
 
(d)     Required Beginning Date. The term “Required Beginning Date” means April
1 of the calendar year following the later of (i) the calendar year in which the
Participant attains age 70½, or (ii) the calendar year in which the Participant
retires; except that in the case of a Participant described in Section 1(b)(2)
of Appendix B, the term “Required Beginning Date” means April 1 of the calendar
year following the calendar year in which the Participant attains age 70½.
 
                               
   D-5

--------------------------------------------------------------------------------
